 



2553 DULLES VIEW DRIVE, HERNDON, VIRGINIA
DEED OF LEASE
BETWEEN
SP HERNDON DEVELOPMENT, LP,
as Landlord
AND
GTSI CORP.,
as Tenant
Dated: December  _____  , 2007

 

 



--------------------------------------------------------------------------------



 



Table of Contents

                                              Page                  
 
          1.     DEMISE AND TERM     2             A.    
Premises and Term
    2             B.    
Fourth Floor Space
    2                  
 
          2.     RENT     3             A.    
Definitions
    3             B.    
Components of Rent
    5             C.    
Payment of Rent
    5             D.    
Caps on Adjustment Rent
    7             E.    
Separation of Common Ownership
    7                  
 
          3.     USE     7                  
 
          4.     CONDITION OF PREMISES     8             A.    
Initial Condition
    8             B.    
Americans With Disabilities Act
    8             C.    
Environmental
    8                  
 
          5.     BUILDING SERVICES     8             A.    
Basic Services
    8             B.    
Electricity
    9             C.    
Telephones
    10             D.    
Additional Services
    11             E.    
Failure or Delay in Furnishing Services
    11             F.    
Security
    12             G.    
Fitness Center
    12             H.    
Deli
    12             I.    
Conference Room
    13             J.    
Concierge Service
    13                  
 
          6.     RULES AND REGULATIONS     13                  
 
          7.     CERTAIN RIGHTS RESERVED TO LANDLORD     13                  
 
          8.     MAINTENANCE AND REPAIRS     14                  
 
          9.     ALTERATIONS     15             A.    
Requirements
    15             B.    
Liens
    16                  
 
          10.     INSURANCE     16             A.    
Tenant’s Insurance
    16             B.    
Requirements of Tenant’s Insurance
    17             C.    
Certificates of Tenant’s Insurance
    18             D.    
Failure by Tenant to Carry Insurance
    18             E.    
Landlord’s Insurance
    18             F.    
Increase in Insurance Premiums
    19  

-i-

 

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                                              Page                  
 
                  G.    
Cancellation of Insurance
    19             H.    
Mutual Waiver of Subrogation
    19                  
 
          11.     WAIVER AND INDEMNITY     20             A.    
Waiver
    20             B.    
Tenant’s Indemnity
    20             C.    
Landlord’s Indemnity
    20                  
 
          12.     FIRE AND CASUALTY     21                  
 
          13.     CONDEMNATION     22                  
 
          14.     ASSIGNMENT AND SUBLETTING     22             A.    
Landlord’s Consent
    22             B.    
Standards for Consent
    23             C.    
Right To Assign Or Sublease To Qualified Affiliate
    23                  
 
          15.     SURRENDER     24                  
 
          16.     DEFAULTS AND REMEDIES     24             A.    
Default
    24             B.    
Right of Re-Entry
    24             C.    
Reletting
    25             D.    
Termination of Lease
    25             E.    
Other Remedies
    25             F.    
Bankruptcy
    26             G.    
Landlord’s Default
    26             H.    
Waiver of Trial by Jury
    26                  
 
          17.     HOLDING OVER     26                  
 
          18.     SECURITY DEPOSIT     26             A.    
Security Deposit
    26             B.    
Replacement Letter of Credit
    27             C.    
Qualified Issuer
    28                  
 
          19.     INTENTIONALLY DELETED     28                  
 
          20.     ESTOPPEL CERTIFICATES     28                  
 
          21.     SUBORDINATION     28                  
 
          22.     QUIET ENJOYMENT     29                  
 
          23.     BROKER     29  

-ii-

 

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                                              Page                  
 
                       
 
          24.     NOTICES     30                  
 
          25.     MISCELLANEOUS     30             A.    
Successors and Assigns
    30             B.    
Entire Agreement
    30             C.    
Time of Essence
    30             D.    
Execution and Delivery
    30             E.    
Severability
    30             F.    
Governing Law
    30             G.    
Attorneys’ Fees
    30             H.    
Force Majeure
    31             I.    
Captions
    31             J.    
No Waiver
    31             K.    
Recording
    31             L.    
Limitation of Liability
    31             M.    
Financial Information
    32             N.    
Anti-Terrorism Representation
    32             O.    
Consent/Approval
    33             P.    
Counterparts; Delivery
    33                  
 
          26.     PARKING     33                  
 
          27.     TENANT IDENTIFICATION     33             A.    
Tenant Signs
    33             B.    
Conditions
    35                  
 
          28.     EXPANSION OPTIONS     35             A.    
Initial Expansion Option
    35             B.    
Available Expansion Option
    36                  
 
          29.     RIGHT OF FIRST REFUSAL     37             A.    
Right of First Refusal
    37             B.    
Refusal Notice
    38             C.    
Exercise
    38             D.    
Terms of First Refusal Space
    38             E.    
Amendment
    40             F.    
Termination
    40                  
 
          30.     RIGHT OF FIRST OPPORTUNITY     41             A.    
Option Space
    41             B.    
Right of First Opportunity
    41             C.    
Terms
    42             D.    
Amendment
    43             E.    
Termination
    43  

-iii-

 

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                                              Page                  
 
                       
 
          31.     CONTRACTION OPTION     43             A.    
Contraction Option
    43             B.    
Contraction Space
    43             C.    
Exercise
    43             D.    
Contraction Fee
    43             E.    
Terms
    44             F.    
Confirmation
    44             G.    
Termination
    44                  
 
          32.     EXTENSION OPTIONS     45             A.    
First Extension Option
    45             B.    
Second Extension Option
    45             C.    
Terms
    45             D.    
Amendment
    48             E.    
Termination
    48                  
 
          33.     RIGHT OF FIRST OFFER UPON SALE OF THE COMPLEX     48          
  A.    
Offer
    48             B.    
Offering Notice
    48             C.    
Price Protection
    49             D.    
Exclusions
    49             E.    
Termination
    50                  
 
          34.     USE OF ROOF AND RISERS     50                  
 
          35.     STANDBY GENERATOR LICENSE     51             A.    
License
    51             B.    
Installation
    51             C.    
Laws
    51             D.    
No Interference
    52             E.    
Fuel
    52             F.    
Removal
    52             G.    
Casualty
    52             H.    
Terms
    52             I.    
Personal
    52  

-iv-

 

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
EXHIBIT A — Plan of Premises
    A-1  
EXHIBIT B — Rules and Regulations
    B-1  
EXHIBIT C — Work Letter Agreement
    C-1  
EXHIBIT D — Suite Acceptance Agreement
    D-1  
EXHIBIT E — Form of Letter of Credit
    E-1  
EXHIBIT F — Location of Parking Spaces
    F-1  
EXHIBIT G — Location of Generator Pad
    G-1  
EXHIBIT H — Location of Conference Room
    H-1  

-v-

 

 



--------------------------------------------------------------------------------



 



DEED OF LEASE
THIS DEED OF LEASE (this “Lease”) is made as of December  _____  , 2007 (the
“Effective Date”), between SP HERNDON DEVELOPMENT, LP, a Delaware limited
partnership, having an address at c/o Fifield Realty Corp., 550 West Adams
Street, Suite 200, Chicago, Illinois 60661 (“Landlord”), and GTSI CORP., a
Delaware corporation, having an address at 3901 Stonecroft Boulevard, Chantilly,
Virginia 20151, (“Tenant”), for space in the eight (8) story office building at
2553 Dulles View Drive, Herndon, Virginia (such building, including the land
upon which the building thereon is situated, being herein referred to as the
“Building”). The Building is part of a complex consisting of the Building, a
similar eight (8) story office building known as 2551 Dulles View Drive (the
“North Building”) and an atrium connecting both such buildings (collectively,
the “Complex”). The following schedule (the “Schedule”) sets forth certain basic
terms of this Lease:
SCHEDULE

                    1.    
Premises:
  A)   Approximately 91,967 rentable square feet consisting of all of floors 8,
7, 6 and 5 and approximately 12,276 rentable square feet on floor 1 of the
Building (subject to Section 1B below)        
 
               
 
  B)   Approximately 104,243 rentable
square feet

Base Rent:

                  Lease Year   2. Annual Base Rent   3. Monthly Base Rent
1
  $ 3,648,504.96     $ 304,042.08  
2
    3,739,717.68       311,643.14  
3
    3,833,210.52       319,434.21  
4
    3,929,040.84       327,420.07  
5
    4,027,266.84       335,605.57  
6
    4,127,948.52       343,995.71  
7
    4,231,147.20       352,595.60  
8
    4,336,925.88       361,410.49  
9
    4,445,349.12       370,445.76  
10
    4,556,482.80       379,706.90  

                    4.    
Tenant’s Proportionate Share:
      29.1778%   5.    
Base Year:
      2009   6.     Security Deposit:   A letter of credit in the amount of
$2,432,336.64
  7.    
Target Commencement Date:
      December 1, 2008   8.    
Rent Commencement Date:
      June 1, 2009   9.    
Scheduled Expiration Date:
      May 31, 2019   10.    
Brokers:
  A) Landlord’s Broker:   CB Richard Ellis, Inc.        
 
  B) Tenant’s Broker:   Cushman & Wakefield of Virginia, Inc.

 

-1-



--------------------------------------------------------------------------------



 



1. DEMISE AND TERM.
A. Premises and Term.
Landlord leases to Tenant and Tenant leases from Landlord the premises (the
“Premises”) described in Item 1 of the Schedule and shown on the plan attached
hereto as Exhibit A, subject to the covenants and conditions set forth in this
Lease, for a term (the “Term”) commencing on the date (the “Commencement Date”)
Landlord delivers possession of the Premises to Tenant with Landlord’s Work and
Tenant’s Work (as such terms are defined in the Work Letter Agreement attached
hereto as Exhibit C (the “Work Letter”)) substantially completed, and expiring
on May 31, 2019 (the “Expiration Date”), unless otherwise extended as provided
in Section 32 below. For purposes of this Lease, the term “Lease Year” shall
mean the twelve (12) month period beginning on the Rent Commencement Date
described in Item 8 of the schedule and each consecutive twelve (12) calendar
month period thereafter which falls in whole or in part during the Term. Tenant
shall complete and furnish to Landlord, on or before occupancy of the Premises,
the Suite Acceptance Agreement attached hereto as Exhibit D, which shall
acknowledge the Commencement Date, the Rent Commencement Date and the Expiration
Date. Paragraph 1 of the Work Letter sets forth Landlord’s liability and
Tenant’s remedies for any delay in completion of Landlord’s Work (as defined in
the Work Letter).
B. Fourth Floor Space.
Not later than four (4) months after the Effective Date, Tenant shall notify
Landlord whether Tenant elects to lease additional space on the fourth floor of
the Building upon all of the same terms and conditions as Tenant’s lease of the
Premises described in Item 1 of the Schedule. If Tenant elects to lease such
additional space, Tenant must lease a minimum of 5,757 rentable square feet and
the configuration of both that part of the Premises on the fourth floor of the
Building and any remaining portion of said floor shall be capable of satisfying
all applicable building codes and shall otherwise be in a reasonably marketable
configuration, which shall include a reasonable portion of the window lines and
reasonable access to the elevator lobbies. If Tenant elects to lease such
additional space on the fourth floor of the Building, Landlord and Tenant shall
promptly enter into an amendment to this Lease reflecting such additional
portion of the fourth floor included in the Premises and adjusting the amounts
of Base Rent, Tenant’s Proportionate Share, the Security Deposit and Landlord’s
Contribution (as all such terms are defined herein) accordingly. If Tenant
leases less than all of the fourth floor of the Building, Landlord shall be
responsible, at its expense, for constructing the common corridor on such floor.
The leasehold improvements required to prepare such additional space for
Tenant’s occupancy shall be prepared in accordance with the Work Letter. The
amount of the Rentable Area (as hereinafter defined) to be initially leased by
Tenant, as expressly set forth in Item 1B of the Schedule, as such amount may be
increased pursuant to this Section 1B, is hereinafter referred to as the
“Initial Rentable Area.”

 

-2-



--------------------------------------------------------------------------------



 



2. RENT.
A. Definitions.
For purposes of this Lease, the following terms shall have the following
meanings:
(i) “Controllable Expenses” shall mean only those items of Expenses (as
hereinafter defined) where the cost or expense thereof shall be within the
reasonable ability of Landlord to control. Controllable Expenses shall include
specifically, but not be limited to, management fees and general administrative
expenses and window washing charges, elevator maintenance charges, pest control
charges, landscaping charges and marble and metal maintenance charges (but not
to the extent such charges are affected by the non-controllable elements listed
in the immediately following sentence). Specifically excluded from Controllable
Expenses, without limitation, are the costs and expenses of electricity, fuels
and insurance, the wages of union employees (and the costs and expenses of
independent contractors who employ union employees), costs and expenses of
snow-removal and other weather-dependent items and costs and expenses of
security services, facilities and equipment commensurate with the security
services, facilities and equipment provided in Class A office buildings in the
Reston/Herndon, Virginia submarket. Such limitation on Controllable Expenses
shall apply only to Controllable Expenses and not to other items of Expenses or
Taxes (as hereinafter defined) and shall not limit or otherwise affect Tenant’s
obligations regarding the payment of any component of Rent other than the
Controllable Expenses component of Adjustment Rent (as hereinafter defined).
(ii) “Expenses” shall mean all expenses, costs and disbursements (other than
Taxes) paid or incurred by Landlord in connection with the ownership,
management, maintenance, operation, replacement and repair of the Complex.
Expenses shall not include: (a) costs of tenant alterations; (b) costs of
capital improvements, repairs and replacements (except for costs of any capital
improvements (1) made or installed (or service agreement or lease entered into)
for the purpose of reducing Expenses or improving the operating efficiency of
any system within the Complex, but only to the extent of actual reductions or
improvement(s) to efficiencies during the Term, or (2) made or installed
pursuant to governmental requirement or insurance requirement first applicable
after the date of this Lease, which costs shall be amortized by Landlord over
the useful life of the improvement in accordance with sound accounting and
management principles); (c) interest and principal payments on mortgages (except
interest on the cost of any capital improvements for which amortization may be
included in the definition of Expenses) or any rental payments on any ground
leases (except for rental payments which constitute reimbursement for Taxes and
Expenses); (d) advertising expenses and leasing commissions; (e) management fees
in excess of three percent (3%) of the gross revenues from the Complex; (f) any
cost or expenditure for which Landlord is reimbursed, whether by insurance
proceeds or otherwise, except through Adjustment Rent; (g) the cost of any kind
of service furnished to any other tenant in the Complex which Landlord does not
generally

 

-3-



--------------------------------------------------------------------------------



 



make available to all tenants in the Complex; (h) legal expenses for negotiating
leases, disputes with tenants (except for reasonable attorneys’ fees in
connection with enforcing Landlord’s written rules and regulations), legal and
auditing fees, other than those legal and auditing fees necessarily and
reasonably incurred in connection with the maintenance and operation of the
Complex, and legal or accounting fees incurred in connection with any debt or
equity financing of all or any portion of the Complex; (i) salaries, wages, or
other compensation paid to employees of any property management organization
above the level of property manager, or its equivalent; (j) costs incurred to
correct violations by Landlord of any law, rule, order or regulation which was
in effect as of the date of this Lease; (k) depreciation of any portion of the
Building or Complex; (l) interest, late charges or penalties payable by Landlord
due to Landlord’s failure to make timely payment of any Taxes or other payments;
(m) costs associated with the operation of the business of the ownership or
entity that constitutes “Landlord,” as distinguished from the cost of Complex
operations; (n) bad debt loss, rent loss, or reserves for such losses (except
for the premiums, if any, for rent loss insurance); (o) costs incurred to
correct construction defects in the initial construction of the Building or
Complex; and (p) executive salaries and bonuses paid to any Landlord employees
to the extent not directly involved in the day to day operations of the Complex.
Expenses shall be determined on an accrual basis.
(iii) “Rent” shall mean Base Rent, Adjustment Rent and any other sums or charges
due by Tenant hereunder.
(iv) “Rentable Area” of any part of the Complex (e.g., the Premises, any
expansion space or the entire Complex) shall be determined pursuant to the
Standard Method for Measuring Floor Area in Office Buildings published by
Building Owners and Managers Association International, ANSI/BOMA Z65.1-1996.
(v) “Taxes” shall mean all taxes, assessments and fees levied upon the Complex,
the property of Landlord located therein or the rents collected therefrom, by
any governmental entity based upon the ownership, leasing, renting or operation
of the Complex, including all reasonable costs and expenses of protesting any
such taxes, assessments or fees. Taxes shall not include any net income, capital
stock, succession, transfer, franchise, gift, estate or inheritance taxes;
provided, however, if at any time during the Term, a tax or excise on income is
levied or assessed by any governmental entity, in lieu of or as a substitute
for, in whole or in part, real estate taxes or other ad valorem taxes, such tax
shall constitute and be included in Taxes. For the purposes of determining Taxes
for any given year, the amount to be included for such year (a) from special
assessments payable in installments shall be the amount of the installments (and
any interest) due and payable during such year, and (b) from all other Taxes
shall be the amount assessed and payable for such year.

 

-4-



--------------------------------------------------------------------------------



 



(vi) “Tenant’s Proportionate Share” shall mean the percentage set forth in Item
4 of the Schedule which has been determined by dividing the Rentable Area of the
Premises (i.e., the number of rentable square feet stated in Item 1B of the
Schedule) by the Rentable Area of the Complex (i.e., 357,268 square feet).
B. Components of Rent.
Tenant agrees to pay the following amounts to Landlord at Landlord’s office at
the Complex or at such other place as Landlord designates:
(i) From and after the Rent Commencement Date, base rent (“Base Rent”) to be
paid in monthly installments in the amount set forth in Item 3 of the Schedule
in advance on or before the first day of each month of the Term without demand.
(ii) From and after the first anniversary of the Rent Commencement Date,
adjustment rent (“Adjustment Rent”) in an amount equal to Tenant’s Proportionate
Share of (a) the amount by which the Expenses for each calendar year exceed the
Expenses for the Base Year (as defined in Item 5 of the Schedule); and (b) the
amount by which the Taxes for each calendar year exceed the Taxes for the Base
Year. Prior to each calendar year, or as soon thereafter as reasonably possible,
Landlord shall estimate the amount of Adjustment Rent due for such year, and
Tenant shall pay Landlord one-twelfth (1/12th) of such estimate on the first day
of each month during such year. Such estimate may be revised by Landlord
whenever it obtains information relevant to making such estimate more accurate
(but not more than twice per year). After the end of each calendar year,
Landlord shall deliver to Tenant a reconciliation statement setting forth the
actual Expenses and Taxes for such calendar year, the amount by which such
Expenses and Taxes exceeded the Expenses and Taxes for the Base Year and
statements of the amount of Adjustment Rent that Tenant has paid and is payable
for such year (Landlord may issue separate reports and statements for Expenses
and Taxes or, at its option, may issue a combined report and statement)
(Landlord shall use reasonable efforts to deliver such report for a calendar
year by April 30 of the following year). Within thirty (30) days after receipt
of such report, Tenant shall pay to Landlord the amount of Adjustment Rent due
for such calendar year minus any payments of Adjustment Rent made by Tenant for
such year. If Tenant’s estimated payments of Adjustment Rent exceed the amount
due Landlord for such calendar year, Landlord shall apply such excess as a
credit against Tenant’s other obligations under this Lease or promptly refund
such excess to Tenant if the Term has already expired, provided Tenant is not
then in Default hereunder, in either case without interest to Tenant.
C. Payment of Rent.
The following provisions shall govern the payment of Rent: (i) if this Lease
commences or ends on a day other than the first day or last day of a calendar
month, respectively, the Monthly Base Rent for the month in which this Lease so
begins or ends shall be prorated; if this Lease commences or ends on a day other
than the first day or last day of a calendar year, respectively, the Adjustment
Rent for the year in which this Lease so begins or ends shall be prorated and
the monthly installments shall be adjusted accordingly; (ii) all Rent shall be
paid to Landlord without offset or deduction, except as otherwise expressly set
forth herein, and the covenant to pay Rent

 

-5-



--------------------------------------------------------------------------------



 



shall be independent of every other covenant in this Lease; (iii) if during all
or any portion of any year at least 95% of the rentable area of the Complex is
not fully rented and occupied, Landlord shall make an appropriate adjustment of
Expenses for such year to determine the Expenses that would have been paid or
incurred by Landlord had the rentable area of the Complex been 95% rented and
occupied for the entire year with all tenants paying full rent and the amount so
determined shall be deemed to have been the Expenses for such year. If during
all or any portion of any year the Complex is not fully assessed for purposes of
determining Taxes, Landlord shall make an appropriate adjustment of Taxes for
such year to determine the Taxes that would have been paid had the Complex been
fully assessed for the entire year and the amount so determined shall be deemed
to have been the Taxes for such year; (iv) any sum due from Tenant to Landlord
which is not paid when due shall bear interest from the date due until the date
paid at an annual rate equal to the Prime Rate plus 2% (the “Prime Rate” shall
mean the rate then most recently published in the Wall Street Journal as the
“Prime Rate” or, if the Wall Street Journal no longer publishes such
information, a comparable source reasonably selected by Landlord), but in no
event higher than the maximum rate permitted by law (the “Default Rate”); and,
in addition, Tenant shall pay Landlord a late charge for any Rent payment which
is paid more than five (5) business days after its due date equal to 5% of such
payment (provided Tenant shall not be liable for such 5% late charge the first
two (2) times Tenant fails to timely pay Rent when due in any calendar year
unless, with respect to each such incidence, such failure continues for more
than five (5) days after written notice); (v) if changes are made to this Lease
or the Complex changing the number of square feet contained in the Premises or
in the Complex, Landlord shall make an appropriate adjustment to Tenant’s
Proportionate Share; (vi) Tenant shall have the right, upon reasonable prior
written notice to Landlord, to inspect Landlord’s accounting records relative to
Expenses and Taxes during normal business hours at any time within one hundred
eighty (180) days following the furnishing to Tenant of the annual statement of
Adjustment Rent; and, unless Tenant shall take written exception to any item in
any such statement within such one hundred eighty (180) day period, such
statement shall be considered as final and accepted by Tenant. Notwithstanding
the foregoing, if Tenant audits the Taxes or Expenses and discovers an error of
greater than three percent (3%), Tenant shall have a right to audit prior years’
statements for errors relating to the same items. Tenant must timely pay all
Adjustment Rent billed by Landlord pending the outcome of its inspection or any
audit of Landlord’s accounting records. If Tenant makes such timely written
exception, an audit as to the proper amount of Adjustment Rent for such period
shall be performed by an independent certified public accounting firm selected
by Tenant and reasonably acceptable to Landlord, which audit shall be final and
conclusive. If the results of such audit reveal that Tenant has overpaid or
underpaid Adjustment Rent for the applicable year, Landlord shall pay to Tenant
such overpayment or Tenant shall pay to Landlord such underpayment, as
applicable, within thirty (30) days after the results of such audit are reported
to the parties. Tenant agrees to pay the entire cost of such audit unless it is
determined that Landlord’s original determination of the Adjustment Rent for the
year in issue was in error by more than three percent (3%), in which case
Landlord agrees to pay the cost of such audit; (vii) in the event of the
termination of this Lease prior to the determination of any Adjustment Rent,
Tenant’s agreement to pay any such sums and

 

-6-



--------------------------------------------------------------------------------



 



Landlord’s obligation to refund any such sums (provided Tenant is not in Default
hereunder) shall survive the termination of this Lease; (viii) no adjustment to
the Rent by virtue of the operation of the rent adjustment provisions in this
Lease shall result in the payment by Tenant in any year of less than the Base
Rent shown on the Schedule; (ix) Landlord may at any time change the fiscal year
of the Building with notice to Tenant; (x) each amount owed to Landlord under
this Lease for which the date of payment is not expressly fixed shall be due on
the last to occur of (x) the same date as the Rent listed on the statement
showing such amount is due and (y) thirty (30) days after delivery of the
statement; (xi) if Landlord fails to give Tenant an estimate of Adjustment Rent
prior to the beginning of any calendar year, Tenant shall continue to pay
Adjustment Rent at the rate for the previous calendar year until Landlord
delivers such estimate, at which time Tenant shall pay retroactively the
increased amount for all previous months of such calendar year or Landlord shall
credit any overpayment against Rent next coming due, as applicable; and
(xii) Tenant shall be responsible for paying any recordation tax incurred with
respect to recording a memorandum of this Lease, if requested by Tenant.
D. Caps on Adjustment Rent.
Notwithstanding anything in this Section 2 to the contrary, commencing in the
second Lease Year, solely for purposes of calculating Adjustment Rent,
Controllable Expenses (as defined above) per square foot of Rentable Area of the
initial Premises for each Lease Year shall not exceed an amount equal to 104% of
the total actual Controllable Expenses per square foot of Rentable Area of the
initial Premises for the immediately preceding Lease Year.
E. Separation of Common Ownership.
It is contemplated that all components of the Complex will retain common
ownership during the Term. If, however, there is no longer common ownership of
the Building and the North Tower, then (i) Tenant’s Proportionate Share shall be
recalculated based upon the percentage of the Rentable Area of the Premises
divided by the Rentable Area of the Building, (ii) Expenses and Taxes shall be
based upon the respective amounts incurred with respect to the Building and not
the Complex as a whole (provided Landlord may include in Expenses and Taxes
amounts based upon the Building’s share of Expenses and Taxes that benefit or
apply to the Complex as a whole) and (iii) Landlord and Tenant shall amend this
Lease as equitably required to reflect such separation of common ownership.
3. USE.
Tenant agrees that it shall occupy and use the Premises only for general office
use and for any other lawful purpose ancillary to general office use and
consistent with a Class A office building, and for no other purposes. Tenant
shall comply with all federal, state and municipal laws, ordinances, rules and
regulations and all covenants, conditions and restrictions of record applicable
to Tenant’s use or occupancy of the Premises. Without limiting the foregoing,
except for any hazardous or toxic substances used for ordinary office purposes
in compliance with applicable environmental laws, Tenant shall not cause, nor
permit, any hazardous or toxic substances to be brought upon, produced, stored,
used, discharged or disposed of in, on or about the Premises without the prior
written consent of Landlord and then only in compliance with all applicable
environmental laws.

 

-7-



--------------------------------------------------------------------------------



 



4. CONDITION OF PREMISES.
A. Initial Condition.
Tenant’s taking possession of the Premises shall be conclusive evidence that the
Premises were in good order and satisfactory condition when Tenant took
possession, subject to latent defects specified in a written notice given by
Tenant to Landlord during the first eleven (11) months of the Term (failure of
Tenant to timely notify Landlord of any such latent defects shall be deemed a
waiver and acceptance by Tenant of such latent defects). No agreement of
Landlord to alter, remodel, decorate, clean or improve the Premises or the
Building (or to provide Tenant with any credit or allowance for the same), and
no representation regarding the condition of the Premises or the Building, have
been made by or on behalf of Landlord or relied upon by Tenant, except as stated
in the Work Letter.
B. Americans With Disabilities Act.
The parties acknowledge that the Americans With Disabilities Act of 1990 (42
U.S.C. §12101 et seq.) and regulations and guidelines promulgated thereunder, as
amended and supplemented from time to time (collectively referred to herein as
the “ADA”) establish requirements under Title III of the ADA (“Title III”)
pertaining to business operations, accessibility and barrier removal. To the
best of Landlord’s knowledge, the structural components and common areas of the
Complex will be in compliance with the ADA as of the Commencement Date. Any
future modifications necessary for the structural components and common areas to
be in compliance with the ADA shall be Landlord’s responsibility (subject to
inclusion of the costs of compliance in Expenses as provided in
Section 2A(ii)(b)(2)). Tenant acknowledges and agrees that to the extent that
Landlord prepares, reviews or approves any of plans or specifications relating
to leasehold improvements in the Premises, such action shall in no event be
deemed any representation or warranty that the same comply with any requirements
of the ADA. After the Commencement Date, Tenant shall be solely responsible for
all requirements under the ADA relating to Tenant or any affiliates or persons
or entities related to Tenant, operations of Tenant or its affiliates, or the
Premises, including, without limitation, requirements under Title I of the ADA
pertaining to Tenant’s employees.
C. Environmental.
Landlord shall deliver the Premises to Tenant free from any hazardous substances
or toxic materials in violation of applicable laws, rules and regulations in
effect as of the date of such delivery.
5. BUILDING SERVICES.
A. Basic Services.
Landlord shall furnish the following services: (i) heating and air conditioning
in accordance with the specifications set forth on Schedule 1 attached to the
Work Letter, daily from 8:00 A.M. to 7:00 P.M. (Saturday from 9:00 A.M. to 2:00
P.M.), Sundays and Holidays (as hereinafter defined) excepted (provided that by
written notice to Landlord not later than August 31, 2008, Tenant may elect that
the weekday hours for heating and air conditioning will instead be from 7:00
A.M. to 6:00 P.M.); (ii) water for drinking and hot water for lavatory services,
and water at Tenant’s expense for any full service kitchen in the Premises
(subject to Section 5H); (iii) men’s and women’s restrooms at locations
designated by Landlord and in common with

 

-8-



--------------------------------------------------------------------------------



 



other tenants of the Building; (iv) evening janitor service (after the standard
hours for heating and air conditioning specified in clause (i) above) in the
Premises (provided that Tenant shall have the right to hire an independent third
party janitorial firm to clean the Secured Area (as hereinafter defined) and in
such circumstance Landlord shall have no obligation to provide janitor service
to such area) and common areas of the Building, weekends and Holidays excepted,
including periodic outside window washing of the perimeter windows in the
Premises (at least four times per year); and (v) access to the Premises and
passenger elevator service in common with Landlord and other tenants of the
Building, 24 hours a day, 7 days a week (with at least two (2) elevators in
service during normal business hours and at least one (1) elevator in service at
all other times); and freight elevator service daily, weekends and Holidays
excepted, upon request of Tenant and subject to scheduling and reasonable
charges by Landlord (provided there shall be no charge for Tenant’s use of the
freight elevator during its initial build-out, move into and final move out of
the Building and there shall be no charge for such freight elevator during
normal business hours or at any other time unless Tenant’s use requires, as
reasonably determined by Landlord, the presence of an engineer at the Building
at a time when an engineer would not normally be present). For purposes of this
Section 5.A, “Holidays” shall mean New Years Day, Martin Luther King Day,
Memorial Day, Independence Day, Labor Day, Veteran’s Day, Thanksgiving, and
Christmas.
B. Electricity.
Landlord agrees to furnish to the Premises, subject to reasonable rules and
regulations, electricity for normal lighting and normal office equipment, the
cost of which shall be included in Expenses. Tenant shall not, without the prior
written consent of Landlord, use any apparatus or device in the Premises which
will in any way increase the amount of electricity used above that usually
furnished or supplied for the use of the Premises as general office space, nor
connect any apparatus or device with electric current lines except through
existing electrical outlets in the Premises. If Tenant desires to use electric
current in excess of that usually furnished or supplied for the use of the
Premises as general office space, Tenant shall request the same from Landlord in
writing. Landlord shall not unreasonably refuse such request if sufficient
capacity is then available. If such request is granted, Landlord shall cause an
electrical current meter to be installed in the Premises to measure the amount
of electric current consumed. Tenant agrees to pay within thirty (30) days after
demand therefor from Landlord the cost of any such meters and of the
installation, maintenance and repair thereof, and the charges for all electric
current consumed as shown by said meters in excess of the amount consumed in
connection with the use of the Premises as general office space, at the rates
charged for such services by the utility furnishing the same, plus any actual
and reasonable additional expense incurred in keeping account of the electric
current so consumed. If a separate meter is not installed, Tenant agrees to pay
the cost for such excess electric current as established by an estimate of the
amount of such excess use made by a utility company or an electrical engineer
reasonably selected by Landlord.

 

-9-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Tenant may instead elect to receive its
electricity directly from the utility company serving the Complex. If Tenant
makes such election, (x) Tenant shall provide at least sixty (60) days prior
written notice to Landlord, (y) Tenant shall arrange for the Premises to be
separately metered by the utility company at Tenant’s sole cost and expense and
Tenant shall be solely responsible for all bills from the utility provider for
such electricity, and (z) Landlord shall permit Landlord’s wire and conduits, to
the extent available, suitable and safely capable, to be used for such
distribution of electricity. Tenant may not make such election unless Landlord
is satisfied that Tenant’s failure to pay electricity bills owed by Tenant will
not affect the furnishing of electricity to the balance of the Complex. Tenant
acknowledges that if Tenant elects to receive its electricity directly from the
utility company, all electricity used during the performance of janitor service
or the making of any alterations or repairs in the Premises, or the operation of
any special air conditioning systems serving the Premises, shall be paid for by
Tenant. From and after the date Tenant commences paying for electricity
directly, (i) the Base Rent per square foot of Rentable Area of the Premises
then leased by Tenant shall be reduced by the cost of electricity per square
foot of Rentable Area of the Premise incurred by Landlord during the Base Year,
as such amount was escalated annually by 2.5% per year (or, if Tenant makes such
election prior to the conclusion of the Base Year, then Landlord’s estimate of
such amount which shall be $1.25 per square foot of Rentable Area of the
Premises, and which cost will be audited after the conclusion of the Base Year,
and Tenant and Landlord agree to reconcile said electricity bills in the manner
set forth in Section 2C(vi) above) and (ii) Expenses shall not include any costs
for providing electricity to any tenant’s premises.
C. Telephones.
Tenant shall be responsible for arranging for its own telecommunications
services at the Premises. All telegraph, telephone, and electric connections
which Tenant may desire shall be first approved by Landlord in writing before
the same are installed, and the location of all wires and the work in connection
therewith shall be performed by contractors reasonably approved by Landlord and
shall be subject to the direction of Landlord. Landlord reserves the right to
reasonably designate and control the entity or entities providing telephone or
other communication cable installation, repair and maintenance in the Building
and to reasonably restrict and control access to telephone cabinets. Tenant
shall be responsible for and shall pay all costs incurred in connection with the
installation of telephone cables and related wiring in the Premises, including,
without limitation, any hook-up, access and maintenance fees related to the
installation of such wires and cables in the Premises and the commencement of
services therein, and the maintenance thereafter of such wire and cables; and
there shall be included in Expenses all installation, hook-up or maintenance
costs incurred by Landlord in connection with telephone cables and related
wiring in the Building which are not allocable to any individual users of such
service but are allocable to the Building or the Complex generally. If Tenant
fails to maintain all telephone cables and related wiring in the Premises and
such failure affects or interferes with the operation or maintenance of any
other telephone cables or related wiring in the Complex and if such failure
further continues for five (5) business days after written notice from Landlord,
Landlord or any vendor hired by Landlord may enter into and upon the Premises
forthwith and perform such repairs, restorations or alterations as Landlord
deems necessary in order to eliminate any such interference (and Landlord may
recover from Tenant all of Landlord’s reasonable costs in connection therewith).
Tenant agrees that neither Landlord nor any of its agents or employees shall be
liable to Tenant, or any of Tenant’s employees, agents, customers or invitees or
anyone claiming through, by or under Tenant, for any damages, injuries, losses,
expenses, claims or causes of action because of any interruption, diminution,
delay or discontinuance at any time for any reason in the furnishing of any
telecommunications service to the Premises or the Building.

 

-10-



--------------------------------------------------------------------------------



 




D. Additional Services.
Landlord shall not be obligated to furnish any services other than those stated
above or expressly stated elsewhere in this Lease. If Landlord elects to furnish
services requested by Tenant in addition to those stated above (including
services at times other than those stated above), Tenant shall pay Landlord’s
then prevailing charges for such services. Notwithstanding the foregoing,
after-hours HVAC service shall be provided to Tenant upon request for an
additional cost equal to the actual and direct cost increase of any electrical
service and any other utility required and the actual incremental cost increase
of any direct additional labor required to provide such services. If Tenant
shall fail to make any such payment within thirty (30) days after notice from
Landlord, Landlord may, in addition to all other remedies available to Landlord,
discontinue any additional services. No discontinuance of any such additional
service shall result in any liability of Landlord to Tenant or be considered as
an eviction or a disturbance of Tenant’s use of the Premises. In addition, if
Tenant’s concentration of personnel or equipment exceeds the maximum load
densities set forth in Schedule 1 attached to the Work Letter, and if such
concentration is not corrected within five (5) business days after written
notice from Landlord, Landlord may install supplementary air conditioning units
in the Premises, and Tenant shall pay for the cost of installation, operation
and maintenance thereof, provided that such units serve only the Premises.
E. Failure or Delay in Furnishing Services.
Tenant agrees that Landlord shall not be liable for damages for failure or delay
in furnishing any service stated above if such failure or delay is caused, in
whole or in part, by any one or more of the events stated in Section 25H below,
nor shall any such failure or delay be considered to be an eviction or
disturbance of Tenant’s use of the Premises, or relieve Tenant from its
obligation to pay any Rent when due, or from any other obligations of Tenant
under this Lease. Notwithstanding the foregoing, if as a result of a negligent
act or omission of Landlord or any employee of Landlord (as distinguished from
an act or omission of Tenant or the occurrence of an event of force majeure (as
defined in Section 25H hereof) or the occurrence of a fire or other casualty
which is covered by Section 12 hereof), any service to the Premises as described
above is not furnished to the Premises and if as a result thereof the Premises,
or a material part of the Premises, is rendered untenantable or inaccessible for
a period of three (3) consecutive business days, and Tenant does not conduct
business in the Premises, or such material part thereof which is rendered
untenantable or inaccessible, during such 3-business day period, then as
Tenant’s sole remedy for such failure to furnish such service, Base Rent and
Adjustment Rent payable for such portion of the Premises which Tenant does not
so occupy shall abate for the period commencing on the date of such interruption
and expiring on the date such service is restored or Tenant is able to resume
occupancy of the Premises or such material part thereof, as the case may be. (As
used herein, the phrase “material part” shall mean an amount which in Tenant’s
reasonable judgment prevents Tenant from conducting its ordinary and customary
business operations.)

 

-11-



--------------------------------------------------------------------------------



 



F. Security.
As part of Landlord’s Work Landlord will install, at Landlord’s sole cost and
expense, a security access system allowing Tenant to control access by the
elevators, including the freight elevator, to floors that are leased by Tenant
in their entirety. Such security access system will also control access to the
Building’s entrances. Landlord shall provide to Tenant at Landlord’s sole cost
and expense seven hundred (700) access cards prior to Tenant taking occupancy of
the Premises. Additional and replacement access cards will cost $10.00 per card,
subject to reasonable increase of such charge by Landlord from time to time.
G. Fitness Center.
Landlord shall operate, or cause to be operated, a fitness center in the Complex
(the “Fitness Center”). The Fitness Center shall commence operations on or
before the last to occur of (x) the date Tenant commences full business
operations in the Premises and (y) the Target Commencement Date. The Fitness
Center shall be sufficiently large to accommodate the anticipated population of
the Complex. The Fitness Center shall include an appropriate number of showers,
lockers, locker rooms and changing areas for the anticipated population of the
Complex. All commercially reasonable costs and expenses incurred by Landlord in
managing, operating and maintaining the Fitness Center shall be included in
Expenses. There shall be no charge to Tenant’s employees who primarily work at
the Complex for use of the Fitness Center.
H. Deli.
Landlord shall operate, or cause to be operated, a deli/café in the Complex
comparable to such food service establishments in Class A office buildings in
the Reston/Herndon, Virginia submarket (the “Deli”). The Deli shall, at a
minimum, serve breakfast and lunch. The Deli shall commence operations on or
before the last to occur of (x) the date Tenant commences full business
operations in the Premises and (y) the Target Commencement Date. The Deli shall
be sufficiently large to accommodate the anticipated population of the Complex.
All commercially reasonable costs and expenses incurred by Landlord in managing,
operating and maintaining the Deli shall be included in Expenses, but all gross
revenues from the Deli shall be offset against Expenses. In the event, after the
initial opening of the Deli, the operator or tenant of the Deli breaches its
operating agreement or such operating agreement expires or terminates, Landlord
shall within ninety (90) days thereof either resume operations of the Deli or
locate and install a subsequent operator to resume the operations of the Deli.
So long as Landlord is operating the Deli, Tenant agrees not to operate a
competing deli or cafeteria in the Premises.

 

-12-



--------------------------------------------------------------------------------



 



I. Conference Room.
Landlord shall make available to the tenants in the Complex a conference room
(the “Conference Room”). The Conference Room shall be at the location shown on
Exhibit H attached hereto, provided Landlord may at any time and from time to
time relocate the Conference Room to a different location in the Complex,
provided such relocated Conference Room shall be of comparable size and quality.
All costs and expenses incurred by Landlord in managing, operating and
maintaining the Conference Room shall be included in Expenses. There shall be no
charge to Tenant for use of the Conference Room, so long as Tenant leaves the
Conference Room in a clean and tidy condition. Tenant’s use of the Conference
Room shall be subject to reasonable rules and regulations therefor promulgated
by Landlord and to Landlord’s scheduling requirements.
J. Concierge Service.

Landlord shall operate, or cause to be operated, a concierge/management service
in the Complex, of a type and quality equivalent to similar concierge/management
services provided by landlords to tenants in Class A office buildings in the
Reston/Herndon, Virginia submarket. All costs and expenses of such
concierge/management service shall be included in Expenses.
6. RULES AND REGULATIONS.
Tenant shall observe and comply and shall cause its subtenants, assignees,
invitees, employees, contractors and agents to observe and comply, with the
rules and regulations listed on Exhibit B attached hereto and with such
reasonable modifications and additions thereto as Landlord may make from time to
time, provided that Tenant is given prior written notice of such modifications
and additions. Landlord shall not be liable for failure of any person to obey
such rules and regulations. Landlord shall not be obligated to enforce such
rules and regulations against any person, and the failure of Landlord to enforce
any such rules and regulations shall not constitute a waiver thereof or relieve
Tenant from compliance therewith. Landlord will not unreasonably discriminate
against Tenant in the enforcement of the rules and regulations. In the event of
a conflict between the terms of this Lease and the rules and regulations, the
terms of this Lease shall control.
7. CERTAIN RIGHTS RESERVED TO LANDLORD.
Landlord reserves the following rights, each of which Landlord may exercise
without notice to Tenant (except as otherwise provided below) and without
liability to Tenant, and the exercise of any such rights shall not be deemed to
constitute an eviction or disturbance of Tenant’s use or possession of the
Premises and shall not give rise to any claim for set-off or abatement of rent
or any other claim: (a) to change the name or street address of the Building or
the Complex or the suite number of the Premises (provided that if such change is
not required by any governmental entity and Landlord does not give Tenant at
least ninety (90) days prior written notice of such change, Landlord shall
reimburse Tenant for the reasonable cost of replacing Tenant’s stationery then
in stock or under uncancellable order which is rendered obsolete by such
change); (b) to install, affix and maintain any and all signs on the exterior or
interior of the Complex (provided they do not materially affect Tenant’s views
or obstruct Tenant’s exterior signage described in Section 27A(i) and provided,
with respect to signs installed for Landlord (such as, for example, “For Rent”
signs, as opposed to signs installed for another tenant or signs required by
law), they do not materially detract from Tenant’s exterior signage); (c) to
make repairs, decorations, alterations, additions, or improvements, whether
structural or otherwise, in and about the Complex, and for such purposes and
after reasonable prior notice to Tenant (excluding emergencies, when such notice
shall not be required except as provided herein) to enter upon the Premises,
temporarily close doors, corridors and other areas in the Complex and interrupt
or

 

-13-



--------------------------------------------------------------------------------



 



temporarily suspend services or use of common areas. If such actions by Landlord
will interrupt the ordinary and customary course of Tenant’s business, Landlord
shall perform such work at times other than during ordinary business hours at
Tenant’s request and at no additional expense to Tenant (Landlord may include
the costs of such work in Expenses to the extent allowed pursuant to Section 2),
excluding repairs to correct an emergency situation, which Landlord may perform
during ordinary business hours; (d) to retain at all times, and to use in
appropriate instances, keys to all doors within and into the Premises.
Notwithstanding the foregoing, Tenant may, at its own expense, provide its own
locks to a single area within the Premises (the “Secured Area”). Tenant shall
use the Secured Area only for general office uses and ancillary uses. If
Landlord desires to gain access to the Secured Area in a non-emergency
situation, Landlord shall contact Tenant and Landlord and Tenant shall arrange a
mutually agreed upon time for Landlord to do so; Landlord shall comply with all
reasonable security measures pertaining to the Secured Area. Tenant acknowledges
that Landlord will not be obligated to provide janitorial or trash removal
services to the Secured Area and Tenant shall do so, at its expense, and shall
keep the Secured Area in a clean condition. Landlord shall not be liable for any
damage to the Secured Area or any part of the balance of the Premises if
Landlord was unable to prevent such damage, or such damage was caused or
exacerbated due to Tenant’s restrictions on Landlord’s access to the Secured
Area. The limitations on Landlord’s access to the Secured Area will not limit
any remedy available to Landlord following a Default by Tenant under the Lease.
Tenant’s right to maintain a Secured Area is subject to compliance with all
applicable laws, codes and ordinance and any additional costs incurred by
Landlord as a result of such compliance shall be Tenant’s responsibility and
paid to Landlord within thirty (30) days after demand; (e) to grant to any
person or to reserve unto itself the exclusive right to conduct any business or
render any service in the Complex (provided no such exclusive right shall
preclude use of the Premises for general office use or ancillary uses thereto);
(f) to show (but only within the last twelve (12) months of the Term or after
Tenant has vacated the Premises) or inspect the Premises at reasonable times and
upon not less than 24 hours prior oral or telephonic notice to Tenant at the
Premises (excluding inspections relating to an emergency, when no such notice
shall be required): (g) to install, use and maintain in and through the
Premises, pipes, conduits, wires and ducts serving the Complex, provided that
such installation, use and maintenance does not unreasonably interfere with
Tenant’s use of the Premises; and (h) to take any other reasonable action in
connection with the operation, maintenance or preservation of the Complex. In
the exercise of the foregoing rights, Landlord shall use diligent efforts to
avoid interfering with Tenant’s business operations in the Premises.
8. MAINTENANCE AND REPAIRS.
Landlord shall maintain in good order and in a manner consistent with Class A
office buildings in the Reston/Herndon, Virginia submarket, and repair the
structural elements, roof, exterior walls and windows and public common areas of
the Complex, and the base building plumbing, mechanical, electrical, life safety
and heating, ventilating and air conditioning systems serving the Complex.
Subject to Tenant’s obligations pursuant to this Section 8, Landlord shall also
perform any maintenance or make any repairs to the Complex as Landlord may
reasonably deem necessary for the safety, operation or preservation of the
Complex, or as Landlord may be required or requested to do by any governmental
authority or by the order or decree of any court or by any other proper
authority. The costs and expenses of Landlord’s maintenance and repairs to the
Complex shall be included in Expenses, except to the extent prohibited pursuant
to Section 2A(ii)(b). Tenant, at its expense, shall maintain and keep the
Premises in good order and repair at all times during the Term. In addition,
Tenant shall reimburse Landlord for the cost of any repairs to the Complex
necessitated by the negligent acts or omissions or wilful misconduct of Tenant,
its subtenants, assignees, invitees, employees, contractors and agents, to the
extent Landlord is not reimbursed for such costs under its insurance policies.

 

-14-



--------------------------------------------------------------------------------



 



9. ALTERATIONS.
A. Requirements.
Tenant shall not make any replacement, alteration, improvement or addition to or
removal from the Premises (collectively an “alteration”) without the prior
written consent of Landlord. In the event Tenant proposes to make any
alteration, Tenant shall, prior to commencing such alteration, submit to
Landlord for prior written consent: (i) detailed plans and specifications;
(ii) a list of the names, addresses and copies of contracts for all contractors;
(iii) all necessary permits (if any are required) evidencing compliance with all
applicable governmental rules, regulations and requirements; provided that
Tenant may instead deliver copies of the applications for such permits for
Landlord’s review, with copies of the actual permits to be provided after Tenant
has received Landlord’s consent to such alteration; (iv) certificates of
insurance in form and amounts required by Landlord, naming Landlord and, if so
requested, Landlord’s Mortgagee (as hereinafter defined) and property manager as
additional insureds; and (v) all other documents and information as Landlord may
reasonably request in connection with such alteration. Tenant agrees to pay any
out-of-pocket costs reasonably incurred by Landlord in retaining third parties
to review Tenant’s proposed alterations, but there shall be no review fee
otherwise paid to Landlord. Neither approval of the plans and specifications nor
supervision of the alteration by Landlord shall constitute a representation or
warranty by Landlord as to the accuracy, adequacy, sufficiency or propriety of
such plans and specifications or the quality of workmanship or the compliance of
such alteration with applicable law. Notwithstanding the foregoing, no consent
shall be necessary for any alteration (or related alteration) that (i) either
(x) costs less than $250,000 (provided such alteration is not part of related
alterations which cost, in the aggregate, more than $250,000) or (y) only
involves painting and/or carpeting the Premises; (ii) does not require the
issuance of a building permit, (iii) does not adversely affect the structural
elements of the Complex or the base Building mechanical, electrical or plumbing
systems, the common areas of the Complex or the use by other tenants in the
Complex of their demised premises, (iv) does not affect the architectural
aesthetics of the Complex or the appearance of any part of the Complex outside
the Premises or (v) does not involve the introduction or disturbance of any
hazardous or toxic materials, other than hazardous or toxic materials used in
ordinary construction and office operations in accordance with applicable
environmental laws (provided that even if Landlord’s consent is not necessary
for such an alteration, the following provisions of this Section 9A shall
apply). As a condition precedent to any alteration, Tenant agrees to obtain and
deliver to Landlord written and unconditional waivers of mechanics’ liens upon
the Building for all work, labor and services to be performed, and materials to
be furnished, by Tenant’s contractors and suppliers in connection with such
alteration. Each alteration shall be performed in a good and workmanlike manner
and, except for alterations not requiring Landlord’s consent, except in
accordance with the plans and specifications approved by Landlord, and shall
meet or exceed the standards for construction and quality of materials

 

-15-



--------------------------------------------------------------------------------



 



established by Landlord for the Building. In addition, each alteration shall be
performed in compliance with all applicable governmental and insurance company
laws, regulations and requirements. Each alteration shall be performed in
harmony with Landlord’s employees, contractors and other tenants. Each
alteration, whether temporary or permanent in character, made by Landlord or
Tenant in or upon the Premises (excepting only Tenant’s trade fixtures, movable
fixtures, movable cubicle partitions, telephone and other equipment, computer
systems, furniture, furnishings, shelving, specialized cabinetry,
uninterruptible power supply systems, transfer switches, batteries, emergency
generators and fuel tanks, high security systems, alarms, SCIF doors, locks and
other items of personal property (collectively, “Tenant’s Personal Property”)),
shall become Landlord’s property and shall remain upon the Premises at the
expiration or, termination of this Lease without compensation to Tenant. Tenant
shall have the right, subject to the foregoing terms and conditions, to install
conduit from the property line to the Premises in up to three (3) diverse
routes, and Tenant acknowledges that such work requires Landlord’s consent (and
such work will be performed in such a manner to minimize interference with the
operations at the Complex).
B. Liens.
Upon completion of any alteration, Tenant shall promptly furnish Landlord with
full and final waivers of lien covering all labor and materials included in such
alteration and all other documents required to eliminate any mechanics’ lien
with respect to the alteration. Tenant shall not permit any mechanic’s lien to
be filed against the Complex, or any part thereof, arising out of any alteration
performed, or alleged to have been performed, by or on behalf of Tenant. If any
such lien is filed, Tenant shall within fifteen (15) days thereafter have such
lien released of record or deliver to Landlord a bond in form, amount, and
issued by a surety satisfactory to Landlord, indemnifying Landlord against all
costs and liabilities resulting from such lien and the foreclosure or attempted
foreclosure thereof. If Tenant fails to have such lien so released or to deliver
such bond to Landlord, Landlord, without investigating the validity of such
lien, may pay or discharge the same; and Tenant shall reimburse Landlord upon
demand for the amount so paid by Landlord, including Landlord’s actual and
reasonable expenses and attorneys’ fees.
10. INSURANCE.
A. Tenant’s Insurance.
Tenant shall throughout the entire Term, at its sole cost and expense, take out
and keep in full force and effect, the following insurance:
(i) property insurance (including but not limited to sprinkler leakage,
ordinance and law, sewer back-up, windstorm and collapse coverage) in an amount
equal to the full replacement cost thereof upon property of every description
and kind owned by Tenant and which is located within the Complex, including,
without limitation, Tenant’s Personal Property;
(ii) business interruption insurance in such amount as will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils insured against
in sub-clause (i) and other perils commonly insured against by prudent tenants
or attributable to prevention of access to the Premises or the Complex as a
result of such perils;

 

-16-



--------------------------------------------------------------------------------



 



(iii) commercial general liability insurance, in conjunction with umbrella or
excess liability insurance, including property damage and bodily injury and
personal injury liability, tenant’s legal liability, contractual liability
(including contractual liability with respect to this Lease) and owners’ and
contractors’ protective insurance coverage with respect to the Premises and
Tenant’s use of the Complex, coverage to include the activities and operations
conducted by Tenant and any other person for whom Tenant is at law responsible.
Such policies shall be written on a comprehensive basis with inclusive limits of
not less than Five Million Dollars ($5,000,000) for bodily injury to any one or
more persons or property damage, and such higher limits as Landlord requires
from time to time, acting reasonably and consistent with the then-current
insurance requirements that the majority of the other landlords of comparable
buildings in the Reston/Herndon, Virginia submarket are then requiring of new
tenants. Tenant’s liability insurance shall contain a severability of interests
clause and a cross-liability clause;
(iv) Workers’ compensation or similar insurance in form and amounts required by
law, and Employer’s Liability with not less than the following limits:

     
Each Accident
  $500,000

Disease—Policy Limit
  $500,000

Disease—Each Employee
  $500,000; and

(v) any other form of insurance, which Landlord requires from time to time,
acting reasonably and consistent with the then-current insurance requirements
that the majority of the other landlords of comparable buildings in the
Reston/Herndon, Virginia submarket are then requiring of new tenants.
B. Requirements of Tenant’s Insurance.
All of Tenant’s policies of insurance shall:
(i) be taken out with insurers with a “Best’s Rating” equal to or better than A-
VII (or, if A.M. Best Company no longer publishes insurance ratings, an
equivalent rating from a service reasonably selected by Landlord);
(ii) be in a form reasonably satisfactory from time to time to Landlord which
form may include a reasonable deductible;
(iii) be non-contributing with and shall apply only as primary and not as excess
to any other insurance available to Landlord;
(iv) contain an undertaking by the insurers to notify Landlord in writing not
less than thirty (30) days prior to any cancellation thereof;

 

-17-



--------------------------------------------------------------------------------



 



(v) name Landlord as loss payee and any Mortgagee (as hereinafter defined) as
loss payee and mortgagee with respect to the leasehold improvements; and
(vi) name Landlord, Landlord’s Property Manager and any Mortgagees as an
additional insured.
C. Certificates of Tenant’s Insurance.
Certificates of insurance or if required by Landlord certified copies of each
such insurance policy will be delivered to Landlord as soon as practicable after
the placing of the required insurance and in any event within twenty (20) days
of the effective date of coverage. No review or approval of any such insurance
certificate by Landlord shall derogate from or diminish Landlord’s rights or
Tenant’s obligations contained in this Section 10.
D. Failure by Tenant to Carry Insurance.
If Tenant fails to take out or keep in force any insurance referred to in this
Section 10, or should any such insurance not be approved by Landlord and should
Tenant not commence diligently to rectify (and thereafter proceed diligently to
rectify) the situation within three (3) business days after written notice by
Landlord to Tenant (stating, if Landlord does not approve of such insurance, the
reasons therefore), Landlord has the right without assuming any obligation in
connection therewith to effect such insurance at the sole cost of Tenant and all
outlays by Landlord shall be paid by Tenant to Landlord within thirty (30) days
after demand as additional Rent without prejudice to any other rights and
remedies of Landlord under this Lease.
E. Landlord’s Insurance.
Landlord shall at all times throughout the Term carry:
(i) replacement cost insurance on the Complex and any machinery, boilers and
equipment contained therein or servicing the Complex and owned by Landlord or
the owners of the Complex (specifically excluding any property with respect to
which Tenant and other tenants are obliged to insure pursuant to Section 10A or
similar sections of their respective leases) against damage by “all-risks”
perils, including, at its option, the perils of sprinkler leakage, ordinance and
law, sewer back-up, earthquake, flood, windstorm and collapse;
(ii) commercial general liability and property damage insurance with respect to
Landlord’s operations and interest in the Complex in an amount which a prudent
Landlord of similar property would purchase and maintain, and in any event in an
amount not less than the amounts of commercial general liability insurance then
required of Tenant pursuant to this Lease;
(iii) loss of rental income insurance, or loss of insurable gross profits
commonly insured against by prudent landlords, including loss of all rentals
receivable from tenants in the Complex in accordance with the provisions of
their leases, including basic and additional rentals; and

 

-18-



--------------------------------------------------------------------------------



 



(iv) such other form or forms of insurance as Landlord or the Mortgagee
reasonably considers advisable.
Such insurance shall be in such reasonable amounts and with such reasonable
deductibles as would be carried by a prudent owner of a reasonably similar
building, having regard to size, age, use and location. Notwithstanding
Landlord’s covenant contained in this Section 10F, and notwithstanding any
contribution by Tenant to the cost of insurance premiums provided herein, Tenant
acknowledges and agrees that no insurable interest is conferred upon Tenant
under any policies of insurance carried by Landlord, and Tenant has no right to
receive any proceeds of any such insurance policies carried by Landlord.
F. Increase in Insurance Premiums.
Tenant shall not keep, use, sell or offer to sell in or upon the Premises any
article, which may be prohibited by any fire insurance policy in force from time
to time covering the Premises or the Complex. If:

  (i)  
the occupation of the Premises;
    (ii)  
the conduct of business in the Premises; or
    (iii)  
any act or omission of Tenant in the Complex or any part thereof,

causes or results in any increase in premiums for the insurance carried from
time to time by Landlord with respect to the Complex, Tenant shall pay any such
increase in premiums as additional Rent within thirty (30) days after demand by
Landlord. In determining whether increased premiums are caused by or result from
the use or occupancy of the Premises, a schedule issued by the organization
computing the insurance rate on the Complex showing the various components of
such rate shall be conclusive evidence of the several items and charges which
make up such rate. Tenant shall comply promptly with all requirements of any
insurer now or hereafter in effect pertaining to or affecting the Premises or
the Complex.
G. Cancellation of Insurance.
If any insurance policy upon the Complex or any part thereof shall be cancelled
or shall be threatened by the insurer to be cancelled or the coverage thereunder
reduced in any way by the insurer by reason of the use or occupation of the
Premises or any part thereof by Tenant or by any assigns or subtenant of Tenant,
or by anyone permitted by Tenant to be upon the Premises, Tenant shall remedy
the condition giving rise to cancellation, threatened cancellation or reduction
of coverage within seventy-two (72) hours after notice thereof by Landlord.
H. Mutual Waiver of Subrogation.
Landlord and Tenant each agree that neither Landlord nor Tenant (nor their
respective successors or assigns) will have any claim against the other for any
loss, damage or injury to property which is covered by insurance carried by
either party (or which would have been covered if the respective party had
carried the insurance required by this Lease), notwithstanding the negligence of
either party in causing the loss. Each party agrees to obtain an agreement from
its insurer permitting the foregoing waiver if the policy does not expressly
permit a waiver of subrogation.

 

-19-



--------------------------------------------------------------------------------



 



11. WAIVER AND INDEMNITY.
A. Waiver.
Landlord shall not be liable for any death or injury arising from or out of any
occurrence in, upon, at or relating to the Complex, or damage to property of
Tenant or of others located on the Premises or elsewhere in the Complex, nor
shall it be responsible for any loss of or damage to any property of Tenant or
others from any cause whatsoever, except for any such death, injury, loss or
damage which results from the negligent act or omission of Landlord, its agents,
servants or employees or other persons for whom it may at law be responsible,
provided that in no event shall Landlord be responsible for any loss, injury or
damage contemplated by Section 10I, or for any indirect or consequential damages
sustained by Tenant or others. Without limiting the generality of the foregoing,
Landlord shall not be liable for any injury or damage to persons or property
resulting from fire, explosion, dampness, falling plaster, falling ceiling tile,
falling ceiling fixtures or from steam, gas, electricity, water, rain, flood,
snow, ice or leaks from any rentable premises or from the pipes, sprinklers,
appliances, plumbing works, roof, windows or subsurface of any floor or ceiling
of the Complex or from the street or any other place or by any other cause
whatsoever. Landlord shall not be liable for any such damage caused by other
tenants or persons in the Complex or by occupants of adjacent property thereto,
or the public, or caused by construction or by any private, public or
quasi-public work. All property of Tenant kept or stored on the Premises shall
be so kept or stored at the risk of Tenant only and Tenant shall indemnify
Landlord and save it harmless from any claims arising out of any damage to the
same including, without limitation, any subrogation claims by Tenant’s insurers.
B. Tenant’s Indemnity.
Except as provided in Section 10I but notwithstanding any other provision of
this Lease, Tenant shall indemnify Landlord and save it harmless from and
against any loss (including loss of Base Rent and Adjustment Rent), claims,
actions, damages, liability and expenses in connection with loss of life,
personal injury, damage to property or any other loss or injury whatsoever
arising out of this Lease, or any occurrence in, upon or at the Premises, or the
occupancy or use by Tenant of the Premises or any part thereof, or occasioned
wholly or in part by any act or omission of Tenant or any of Tenant’s employees,
agents, contractors, licensees, invitees, subtenants or assigns. If Landlord
shall, without fault on its part, be made a party of any litigation commenced by
or against Tenant, then Tenant shall protect, indemnify and hold Landlord
harmless and shall pay all costs, expenses and reasonable legal fees incurred or
paid by Landlord in connection with such litigation.
C. Landlord’s Indemnity.
Except as provided in Section 10I but notwithstanding any other provision of
this Lease, Landlord shall indemnify Tenant and save it harmless from and
against any loss, claims, actions, damages, liability and expenses in connection
with loss of life, personal injury, damage to property or any other loss or
injury whatsoever arising out of any negligent act or omission or willful
misconduct of Landlord. If Tenant shall, without fault on its part, be made a
party of any litigation commenced by or against Landlord, then Landlord shall
protect, indemnify and hold Tenant harmless and shall pay all costs, expenses
and reasonable legal fees incurred or paid by Tenant in connection with such
litigation.

 

-20-



--------------------------------------------------------------------------------



 



12. FIRE AND CASUALTY.
Upon a fire or other casualty affecting the Building, Landlord, with reasonable
diligence, shall restore the Building. Notwithstanding the foregoing, if (i) all
or a substantial part of the Premises or the Building is rendered untenantable
by reason of fire or other casualty, or (ii) a fire or casualty occurs during
the last twelve (12) months of the Term, Landlord may, at its option, either
restore the Premises and the Building, or terminate this Lease effective as of
the date of such fire or other casualty. Landlord agrees to give Tenant written
notice within sixty (60) days after the occurrence of any such fire or other
casualty designating whether Landlord elects to so restore or terminate this
Lease. If Landlord elects to terminate this Lease, Rent shall be paid through
and apportioned as of the date of such fire or other casualty. If Landlord
elects to restore, Landlord’s obligation to restore the Premises shall be
limited to restoring those improvements in the Premises existing as of the date
of such fire or other casualty which were made at Landlord’s expense (and those
improvements made at Tenant’s expense if and to the extent insurance proceeds
are made available to Landlord for such improvements) and shall exclude Tenant’s
Personal Property and any fixtures, additions, alterations or improvements in or
to the Premises which were made at Tenant’s expense and for which insurance
proceeds are not made available to Landlord. If Landlord elects to restore, Base
Rent and Adjustment Rent shall abate for that part of the Premises which is
untenantable on a per diem basis from the date of such fire or other casualty
until Landlord has substantially completed its repair and restoration work,
provided that Tenant does not occupy such part of the Premises during said
period. Notwithstanding anything contained in this Section 12 to the contrary,
within sixty (60) days after the date of any fire or other casualty which
renders all or a substantial part of the Premises or the Building untenantable,
Landlord shall provide to Tenant in writing Landlord’s good faith estimate of
the time required by Landlord to restore the Premises (“Landlord’s Restoration
Estimate”). If Landlord’s Restoration Estimate exceeds two hundred forty
(240) days from the date of such fire or casualty (or if, during the last year
of the Term, more than 33% of the Premises are rendered untenantable by fire or
casualty), then Tenant shall have the right, exercisable by written notice to
Landlord within thirty (30) days after delivery of Landlord’s Restoration
Estimate, to terminate this Lease as of the date of such fire or other casualty.
Furthermore, if neither party elects to terminate this Lease as provided above
and Landlord fails to substantially complete the restoration of the Premises
within one hundred twenty (120) days after the time period set forth in
Landlord’s Restoration Estimate (subject to delays caused by or attributable to
Tenant or its agents, employees or contractors or to events of the type
described in Section 25H), as Tenant’s sole and exclusive remedy for such delay
in substantial completion of the restoration, Tenant shall have the right,
exercisable by written notice to Landlord within 15 days after the expiration of
such 120-day period, to terminate this Lease as of the date of such fire or
other casualty. Notwithstanding the foregoing, Tenant shall have no right to
terminate this Lease if the fire or other casualty was caused, in whole or in
part, by the gross negligence or intentional misconduct of Tenant or Tenant’s
agents, employees, contractors, invitees, subtenants or assigns. Base Rent and
Adjustment Rent for the Premises shall not resume prior to the restoration date
estimated by Landlord unless Tenant actually resumes use and occupancy of the
Premises prior to such date.

 

-21-



--------------------------------------------------------------------------------



 



13. CONDEMNATION.
If a material portion of the Premises or the Building is rendered untenantable
by reason of a condemnation (or by a deed given in lieu thereof), then either
party may terminate this Lease by giving written notice of termination to the
other party within thirty (30) days after such condemnation, in which event this
Lease shall terminate effective as of the date which is the day immediately
preceding the date of such condemnation. If this Lease so terminates, Rent shall
be paid through and apportioned as of such termination date. If such
condemnation does not render the Premises or the Building untenantable, this
Lease shall continue in effect and Landlord shall promptly restore the portion
not condemned to the extent reasonably possible to the condition existing prior
to the condemnation. In such event, however, Landlord shall not be required to
expend an amount in excess of the proceeds received by Landlord from the
condemning authority. Landlord reserves all rights to compensation for any
condemnation. Tenant hereby assigns to Landlord any right Tenant may have to
such compensation, and Tenant shall make no claim against Landlord or the
condemning authority for compensation for termination of Tenant’s leasehold
interest under this Lease or interference with Tenant’s business; provided,
however, Tenant may pursue a separate claim in a separate proceeding against the
condemning authority for Tenant’s moving costs and the book value of any
leasehold improvements to the Premises paid for by Tenant so long as such claim
will not affect or diminish any award or compensation otherwise recoverable by
Landlord.
14. ASSIGNMENT AND SUBLETTING.
A. Landlord’s Consent.
Tenant shall not, without the prior written consent of Landlord (which consent
to a proposed assignment or sublease shall not be unreasonably withheld,
conditioned or delayed as provided in Section 14B): (i) assign, convey, mortgage
or otherwise transfer this Lease or any interest hereunder, or sublease the
Premises, or any part thereof, whether voluntarily or by operation of law; or
(ii) permit the use of the Premises by any person other than Tenant and its
employees, subsidiaries and affiliates (and Tenant’s clients and contractors in
connection with Tenant providing services to or receiving services from such
clients and contractors, respectively). As provided below, Landlord shall not
unreasonably withhold or condition its consent to any proposed assignment or
sublease. Any such transfer, sublease or use described in the preceding sentence
(a “Transfer”) occurring without the prior written consent of Landlord shall be
void and of no effect. Landlord’s consent to any Transfer shall not constitute a
waiver of Landlord’s right to withhold its consent to any future Transfer.
Landlord’s consent to any Transfer or acceptance of rent from any party other
than Tenant shall not release Tenant from any covenant or obligation under this
Lease. Landlord may require as a condition to its consent to any assignment of
this Lease that the assignee execute an instrument in which such assignee
assumes the obligations of Tenant hereunder. For the purposes of this paragraph,
the transfer (whether direct or indirect) of all or a majority of the capital
stock in a corporate Tenant (other than the shares of the capital stock of a
corporate Tenant whose stock is publicly traded) or the merger, consolidation or
reorganization of such Tenant and the transfer of all or any general partnership
interest in any partnership Tenant shall be considered a Transfer. Landlord
shall have no recapture rights in connection with a Transfer.

 

-22-



--------------------------------------------------------------------------------



 



B. Standards for Consent.
If Tenant desires the consent of Landlord to a Transfer, Tenant shall submit to
Landlord, at least thirty (30) days prior to the proposed effective date of the
Transfer, a written notice which includes such information as Landlord may
reasonably require about the proposed Transfer and the transferee. Landlord
shall not unreasonably withhold, condition or delay its consent to any
assignment or sublease. Landlord shall not be deemed to have unreasonably
withheld its consent if, in the reasonable judgment of Landlord: (i) the tenancy
or occupancy of the transferee may result in an adverse affect on the Class A
image or reputation of the Complex; (ii) the financial condition of the
transferee is such that it may not be able to perform its obligations in
connection with the assignment or sublease; (iii) the purpose for which the
transferee intends to use the Premises or portion thereof or the identity of the
transferee is in violation of the terms of this Lease or the lease of any other
tenant in the Complex; (iv) the transferee is a tenant of the Complex and
Landlord has suitable space in the Complex available to lease to such party; or
(v) any other reasonable basis. If Landlord consents to any Transfer, Tenant
shall pay to Landlord fifty percent (50%) of all rent and other consideration
received by Tenant in excess of the Rent paid by Tenant hereunder for the
portion of the Premises so transferred (after deducting therefrom the amount of
all reasonable and ordinary costs incurred in connection with the Transfer, to
include but not be limited to, brokerage commissions, marketing expenses, free
rent, cash allowances and tenant improvement costs actually paid by Tenant in
connection with such Transfer). Such rent shall be paid as and when received by
Tenant. In addition, Tenant shall pay to Landlord any attorneys’ fees and
expenses incurred by Landlord in connection with any proposed Transfer, whether
or not Landlord consents to such Transfer (not to exceed $2,000 for a routine
transaction using Landlord’s prescribed forms).
C. Right To Assign Or Sublease To Qualified Affiliate.
Notwithstanding anything contained in this Section 14 to the contrary, provided
Tenant is not then in Material Default (as hereinafter defined) under this
Lease, Tenant shall have the right to assign this Lease or sublease the
Premises, or any part thereof, to a Qualified Affiliate (as hereinafter defined)
without the prior written consent of Landlord and without Landlord having the
right to receive excess consideration or the right to recapture any part of the
Premises, but only upon at least ten (10) days prior written notice to Landlord
and subject to all of the other provisions of this Lease, specifically
including, without limitation, the continuation of liability of Tenant under
this Lease. Upon an assignment of this Lease to a Qualified Affiliate, the
Qualified Affiliate shall assume the obligations of the tenant under this Lease
from and after the effective date of such assignment pursuant to a written
assumption agreement executed and delivered to Landlord prior to the effective
date of such assignment. “Affiliate” shall mean (i) any corporation or other
entity controlling, controlled by or under the common control with Tenant,
(ii) the surviving entity formed as a result of a merger or consolidation with
Tenant or (iii) any entity that purchases all or substantially all of Tenant’s
assets or equity interests. The word “control,” as used herein, shall mean the
power to direct or cause the direction of the management and policies of the
controlled entity through ownership of more than 50% of the voting securities in
such controlled entity. An Affiliate shall be a “Qualified Affiliate” only if it
has a tangible net worth and liquidity as of the effective date of such transfer
equal to or greater than that of the originally-named Tenant (as measured
immediately prior to the assignment). Nothing contained in this Section 14C
shall permit an assignment of this Lease or the subleasing of the Premises to a
Qualified Affiliate that is disreputable or otherwise might result in an adverse
affect on the Class A image or reputation of the Complex, as reasonably
determined by Landlord.

 

-23-



--------------------------------------------------------------------------------



 



15. SURRENDER.
Upon termination of the Term or Tenant’s right to possession of the Premises,
Tenant shall return the Premises to Landlord in good order and condition,
ordinary wear and tear and damage by fire or other casualty excepted. Except as
otherwise provided in Sections 27, 34 and 35, Tenant shall not, and shall not be
required to, remove any permanent leasehold improvements, including, without
limitation, drywall partitions, carpets, lighting fixtures, doors, hardware,
ceilings, wiring, voice/data cabling, conduit, sleeves, drop ceilings or raised
access floors. Tenant shall remove Tenant’s Personal Property prior to the
termination of the Term or Tenant’s right to possession of the Premises. If
Tenant does not remove such items, Tenant shall be conclusively presumed to have
conveyed the same to Landlord without further payment or credit by Landlord to
Tenant; or at Landlord’s sole option and upon at least thirty (30) days written
notice to Tenant, such items shall be deemed abandoned, in which event Landlord
may cause such items to be removed and disposed of at Tenant’s expense, without
notice to Tenant and without obligation to compensate Tenant.
16. DEFAULTS AND REMEDIES.
A. Default.
The occurrence of any of the following shall constitute a default (a “Default”)
by Tenant under this Lease: (i) Tenant fails to pay any Rent when due (a
“Monetary Default”) (and, only with respect to the first two (2) of such
defaults within any 12-month period, such default shall continue for ten
(10) days after written notice to Tenant); (ii) Tenant fails to perform any
other provision of this Lease not otherwise specifically addressed in this
Section 16A and such failure is not cured within thirty (30) days (or
immediately if the failure involves a hazardous condition) after notice from
Landlord (or if such failure not involving a hazardous condition will take
longer than thirty (30) days to cure, if Tenant fails to immediately commence
curing such failure or thereafter fails to diligently pursue such cure to
completion); (iii) the leasehold interest of Tenant is levied upon or attached
under process of law; (iv) Tenant dissolves without the permitted assignment and
assumption of this Lease by Tenant’s successor in interest in compliance with
Section 14; (v) Tenant fails to deliver an instrument described in Section 20 or
Section 21 within the time period set forth therein; or (vi) any voluntary or
involuntary proceedings are filed by or against Tenant or any guarantor of this
Lease under any bankruptcy, insolvency or similar laws and, in the case of any
involuntary proceedings, are not dismissed within ninety (90) days after filing.
Any Monetary Default and any other material Default by Tenant is referred to
herein as a “Material Default.”
B. Right of Re-Entry.
Upon the occurrence of a Default, Landlord may elect to terminate this Lease,
or, without terminating this Lease, terminate Tenant’s right to possession of
the Premises. Upon any such termination, Tenant shall immediately surrender and
vacate the Premises and deliver possession thereof to Landlord. Tenant grants to
Landlord the right to enter and repossess the Premises and to expel Tenant and
any others who may be occupying the Premises and to remove any and all property
therefrom, without being deemed in any manner guilty of trespass and without
relinquishing Landlord’s rights to Rent or any other right given to Landlord
hereunder or by operation of law.

 

-24-



--------------------------------------------------------------------------------



 



C. Reletting.
If Landlord terminates Tenant’s right to possession of the Premises without
terminating this Lease, Landlord may relet the Premises or any part thereof. In
such case, Landlord shall use reasonable efforts to relet the Premises on such
terms as Landlord shall reasonably deem appropriate; provided, however, Landlord
may first lease Landlord’s other available space and shall not be required to
accept any tenant offered by Tenant or to observe any instructions given by
Tenant about such reletting. Tenant shall reimburse Landlord for the reasonable
costs and expenses of reletting the Premises including, but not limited to, all
brokerage, advertising, legal, alteration, redecorating, repair and other
expenses incurred to secure a new tenant for the Premises, provided Tenant shall
not be liable for costs and expenses of reletting to the extent they apply to a
re-letting that extends beyond the balance of the scheduled Term. In addition,
if the consideration collected by Landlord upon any such reletting, after
payment of the expenses of reletting the Premises which have not been reimbursed
by Tenant, is insufficient to pay monthly the full amount of the Rent, Tenant
shall pay to Landlord the amount of each monthly deficiency as it becomes due.
If such consideration is greater than the amount necessary to pay the full
amount of the Rent, the full amount of such excess shall be retained by Landlord
and shall in no event be payable to Tenant.
D. Termination of Lease.
If Landlord terminates this Lease, Landlord may recover from Tenant and Tenant
shall pay to Landlord, on demand, as and for liquidated and final damages, an
accelerated lump sum amount equal to the amount by which Landlord’s estimate of
the aggregate amount of Rent owing from the date of such termination through the
Expiration Date plus Landlord’s estimate of the aggregate expenses of reletting
the Premises, exceeds Landlord’s estimate of the fair rental value of the
Premises for the same period (after deducting from such fair rental value the
time needed to relet the Premises and the amount of concessions which would
normally be given to a new tenant), both discounted to present value at the rate
of 7% per annum.
E. Other Remedies.
Landlord may but shall not be obligated to perform any obligation of Tenant
under this Lease; and, if Landlord so elects, all reasonable costs and expenses
paid by Landlord in performing such obligation, together with interest at the
Default Rate, shall be reimbursed by Tenant to Landlord on demand. Any and all
remedies set forth in this Lease: (i) shall be in addition to any and all other
remedies Landlord may have at law or in equity, (ii) shall be cumulative, and
(iii) may be pursued successively or concurrently as Landlord may elect. The
exercise of any remedy by Landlord shall not be deemed an election of remedies
or preclude Landlord from exercising any other remedies in the future.

 

-25-



--------------------------------------------------------------------------------



 



F. Bankruptcy.
If Tenant becomes bankrupt, the bankruptcy trustee shall not have the right to
assume or assign this Lease unless the trustee complies with all requirements of
the United States Bankruptcy Code; and Landlord expressly reserves all of its
rights, claims, and remedies thereunder.
G. Landlord’s Default.
If Landlord fails to perform or observe any of the terms, covenants or
conditions contained in this Lease on its part to be performed or observed
within thirty (30) days after written notice of default from Tenant or, when
more than thirty (30) days shall be required because of the nature of the
default, if Landlord shall fail to proceed diligently to cure such default after
written notice thereof from Tenant, said failure shall constitute a default by
Landlord under this Lease, and Tenant shall, except as expressly set forth in
this Lease to the contrary, have the right to pursue any and all equitable and
legal remedies against Landlord under applicable law. Nothing in this
Section 17G shall be deemed to grant Tenant any right to cure such a default by
Landlord or to offset any amount against Rent absent an authorizing order from a
court of competent jurisdiction.
H. Waiver of Trial by Jury.
Landlord and Tenant waive trial by jury in the event of any action, proceeding
or counterclaim brought by either Landlord or Tenant against the other in
connection with this Lease.
17. HOLDING OVER.
If Tenant retains possession of the Premises after the expiration or termination
of the Term or Tenant’s right to possession of the Premises, Tenant shall pay
Rent during such holding over at 125% of the rate in effect immediately
preceding such holding over computed on a monthly basis for each month or
partial month that Tenant remains in possession. If Tenant so retains possession
of the Premises for more than ninety (90) days after both (x) the expiration or
termination of the Term and (y) written notice from Landlord that Landlord has
entered into a lease for all or a portion of the Premises, then Tenant shall
also pay, indemnify and defend Landlord from and against all claims and damages,
consequential as well as direct, sustained by reason of Tenant’s holding over.
With Landlord’s prior written consent, but not otherwise, Tenant shall have the
right to hold over without penalty. The provisions of this Section do not waive
Landlord’s right of re-entry or right to regain possession by actions at law or
in equity or any other rights hereunder, and any receipt of payment by Landlord
shall not be deemed a consent by Landlord to Tenant’s remaining in possession or
be construed as creating or renewing any lease or right of tenancy between
Landlord and Tenant.
18. SECURITY DEPOSIT.
A. Security Deposit.
At the time of signing this Lease, Tenant shall deposit with Landlord an
unconditional, irrevocable letter of credit in Landlord’s favor (the “LOC”) in
the amount of $2,432,336.64, which is the equivalent of eight (8) installments
of Monthly Base Rent for the initial Premises. The LOC shall be freely
assignable by Landlord at Landlord’s cost, issued by a Qualified Issuer (as
hereinafter defined) approved by Landlord, drawable in the Washington, D.C.
metropolitan area, and in the form of the letter of credit attached hereto as
Exhibit E. The LOC is to be retained by Landlord as security for the faithful
performance and observance by Tenant of the covenants, agreements and conditions
of this Lease. The LOC and any proceeds drawn thereunder or any other cash or
security

 

-26-



--------------------------------------------------------------------------------



 



deposited by Tenant with Landlord under this Lease are hereinafter collectively
called the “Security Deposit.” If and to the extent permitted by applicable law,
(a) Tenant shall not be entitled to any interest whatsoever on any portion of
the Security Deposit that is in the form of cash, (b) Landlord shall not be
obligated to hold any portion of the Security Deposit that is in the form of
cash in trust or in a separate account, and (c) Landlord shall have the right to
commingle any portion of the Security Deposit that is in the form of cash with
its other funds. Landlord may use, apply or retain the whole or any part of the
Security Deposit to the extent required for the payment of any Rent payable
hereunder as to which Tenant is in Default or to the extent required for the
reimbursement to Landlord of any sum which Landlord may expend or may be
required to expend by reason of Tenant’s Default with respect to any of the
covenants, agreements or conditions of this Lease. If Tenant is subject to an
“automatic stay” in any bankruptcy proceedings, Landlord shall not be obligated
to provide Tenant with any notice prior to using, applying or retaining any part
of the Security Deposit, even if such notice would otherwise be required
pursuant to Section 16A of this Lease. Within five (5) business days after
Landlord’s application of all or any portion of the Security Deposit as
aforesaid, Tenant shall replenish the Security Deposit in full by promptly
paying to Landlord in cash the amount so applied. If Tenant shall fully and
faithfully comply with all of the covenants, agreements and conditions of this
Lease, the Security Deposit (or balance thereof) shall be returned to Tenant
within thirty (30) days after the last to occur of (x) the date fixed as the
expiration of the Term and (y) the surrender of the Premises to Landlord in the
condition required under this Lease. If the Building is sold, Landlord shall
transfer the Security Deposit to the purchaser and notify, or cause the
transferee to notify, Tenant of such transfer, and by which transfer Landlord
shall be released from all liability for the return thereof and Tenant shall
look solely to the new landlord for the return thereof.
B. Replacement Letter of Credit.
Tenant shall deposit with Landlord not later than thirty (30) days prior to the
expiration date of the original LOC deposited by Tenant hereunder (and not later
than thirty (30) days prior to the expiration date of each replacement LOC
deposited by Tenant hereunder), a replacement LOC in form, content and amount
identical to the original LOC and issued by a Qualified Issuer approved by
Landlord. If Tenant fails to timely deposit any such replacement LOC with
Landlord, then Landlord may draw the entire proceeds of the LOC then on deposit
with Landlord and the proceeds so drawn shall constitute and comprise part of
the Security Deposit and may be held, transferred and applied by Landlord in
accordance with the provisions of this Section 18. The LOC in effect during the
last year of the Term shall not expire less than thirty (30) days after the
scheduled Expiration Date of the Term. The LOC will be reduced effective as of
the third anniversary of the Rent Commencement Date to 75% of its prior amount
if no Material Default has occurred by Tenant under this Lease prior to such
date. The LOC will be reduced effective as of the fourth anniversary of the Rent
Commencement Date to 50% of its prior amount (i.e., the amount immediately prior
to such fourth anniversary) if no Material Default has occurred by Tenant under
this Lease prior to such date. The LOC will be returned to Tenant on the fifth
anniversary of the Rent Commencement Date if no Material Default has occurred by
Tenant under this Lease prior to such date.

 

-27-



--------------------------------------------------------------------------------



 



C. Qualified Issuer.
For purposes of this Lease, “Qualified Issuer” means SunTrust Bank or any other
commercial bank which, at the particular time its status as a Qualified Issuer
is relevant hereunder, has total assets of at least U.S. $5 billion and is
reasonably acceptable to Landlord. If at any time after issuance of the LOC (or
any replacement LOC), the issuing bank fails to be a Qualified Issuer or is not
otherwise financially sound in Landlord’s reasonable judgment, the LOC or
replacement LOC, as the case may be, upon written notice from Landlord to
Tenant, shall be immediately reissued by a Qualified Issuer approved by
Landlord, which reissuance shall be in accordance with the provisions of this
Lease.
19. INTENTIONALLY DELETED.
20. ESTOPPEL CERTIFICATES.
Tenant agrees that, from time to time upon not less than fifteen (15) days’
prior request by Landlord, Tenant shall execute and deliver to Landlord a
written certificate certifying: (i) that this Lease is unmodified and in full
force and effect (or if there have been modifications, a description of such
modifications and that this Lease as modified is in full force and effect);
(ii) the dates to which Rent has been paid; (iii) that Tenant is in possession
of the Premises, if that is the case; (iv) that Landlord is not in default under
this Lease, or, if Tenant believes Landlord is in default, the nature thereof in
detail; (v) that Tenant has no off-sets or defenses to the performance of its
obligations under this Lease (or if Tenant believes there are any off-sets or
defenses, a full and complete explanation thereof); (vi) that the Premises have
been completed in accordance with the terms and provisions of this Lease and the
Work Letter and Tenant has accepted the Premises and the condition thereof and
of all improvements thereto and has no claims against Landlord or any other
party with respect thereto (or if that is not the case, a description thereof);
and (vii) such additional matters as may be requested by Landlord, it being
agreed that such certificate may be relied upon by any prospective purchaser,
mortgagee or other person having or acquiring an interest in the Building. If
Tenant fails to execute and deliver any such certificate within fifteen
(15) days after request, and such failure continues more than three (3) business
days after a second notice from Landlord, then such failure shall constitute a
Default hereunder.
21. SUBORDINATION.
This Lease is and shall be expressly subject and subordinate at all times to
(a) any present or future ground, underlying or operating lease of the Building,
and all amendments, renewals and modifications to any such lease, and (b) the
lien of any present or future mortgage or deed of trust encumbering fee title to
the Building and/or the leasehold estate under any such lease. If any such
mortgage or deed of trust be foreclosed, or if any such lease be terminated,
upon request of the mortgagee, beneficiary or lessor, as the case may be (a
“Mortgagee”), Tenant will attorn to the purchaser at the foreclosure sale or to
the lessor under such lease, as the case may be. The foregoing provisions are
declared to be self-operative and no further instruments shall be required to
effect such subordination and/or attornment; provided, however, that Tenant
agrees upon request by any such Mortgagee or purchaser at foreclosure, as the
case may be, to execute such subordination and/or attornment instruments as may
be reasonably required by such person to confirm such subordination and/or
attornment on the form customarily used by such party. Notwithstanding the
foregoing to the contrary, any such Mortgagee may elect to

 

-28-



--------------------------------------------------------------------------------



 



give the rights and interests of Tenant under this Lease (excluding rights in
and to insurance proceeds and condemnation awards) priority over the lien of its
mortgage or deed of trust or the estate of its lease, as the case may be. In the
event of such election and upon the Mortgagee notifying Tenant of such election,
the rights and interests of Tenant shall be deemed superior to and to have
priority over the lien of said mortgage or deed of trust or the estate of such
lease, as the case may be, whether this Lease is dated prior to or subsequent to
the date of such mortgage, deed of trust or lease. In such event, Tenant shall
execute and deliver whatever instruments may be reasonably required by such
Mortgagee to confirm such superiority on the form customarily used by such
party. If Tenant fails to execute any instrument required to be executed by
Tenant under this Section 21 within fifteen (15) days after request, and such
failure continues more than three (3) business days after a second notice from
Landlord, then such failure shall constitute a Default hereunder.
Notwithstanding anything in this Section 21 to the contrary, Landlord agrees to
use reasonable efforts to procure a non-disturbance agreement from any present
and future Mortgagee on a commercially reasonable form. Tenant understands that
Tenant’s obligations under this Lease shall not be conditioned upon Landlord’s
obtaining such non-disturbance agreement and Tenant’s sole and exclusive remedy
for Landlord’s failure to use such efforts shall be a claim for actual damages
directly caused as a result of such breach (excluding any indirect,
consequential or punitive damages), which damages shall not exceed the amount of
Rent payable under this Lease from and after the date of said Landlord’s
default, and in no event shall Tenant be entitled to terminate this Lease or to
any abatement of Rent as a result of such breach.
22. QUIET ENJOYMENT.
As long as no Default exists, Tenant shall peacefully and quietly have and enjoy
the Premises for the Term, free from interference by Landlord, subject, however,
to the provisions of this Lease. The loss or reduction of Tenant’s light, air or
view will not be deemed a disturbance of Tenant’s occupancy of the Premises nor
will it affect Tenant’s obligations under this Lease or create any liability of
Landlord to Tenant.
23. BROKER.
Tenant represents to Landlord that Tenant has dealt only with the brokers set
forth in Item 10 of the Schedule (the “Brokers”) in connection with this Lease
and that, insofar as Tenant knows, no other broker negotiated this Lease or is
entitled to any commission in connection herewith. Tenant agrees to indemnify,
defend and hold Landlord, its property manager and their respective employees
harmless from and against all claims, demands, actions, liabilities, damages,
costs and expenses (including reasonable attorneys’ fees) arising from a claim
for a fee or commission made by any broker, other than the Brokers, claiming to
have acted by or on behalf of Tenant in connection with this Lease. Landlord
agrees to pay the Brokers a commission in accordance with the separate agreement
between Landlord and the Brokers. Tenant agrees that it will not retain any
broker, other than Tenant’s Broker set forth in Item 10 of the Schedule, to act
by or on behalf of Tenant in connection with Tenant’s exercise of its rights set
forth in Sections 1B, 28, 29 or 30 prior to the first anniversary of the
Effective Date.

 

-29-



--------------------------------------------------------------------------------



 



24. NOTICES.
All notices and demands to be given by one party to the other party under this
Lease shall be given in writing, mailed or delivered to Landlord or Tenant, as
the case may be, at the address set forth above (in the case of Tenant, such
address shall be applicable only prior to the Commencement Date and Tenant’s
address shall be the Premises following the Commencement Date) or at such other
address as either party may hereafter designate. Separate notices to Tenant
shall be delivered to the attention of the General Counsel and to the Chief
Financial Officer, also at the Premises or such other address as Tenant may
hereafter designate. Notices shall be delivered by hand or by United States
certified or registered mail, postage prepaid, return receipt requested, or by a
nationally recognized overnight air courier service. Notices shall be considered
to have been given upon the earlier to occur of actual receipt, three
(3) business days after posting in the United States mail or the first (1st)
business day after delivery to the courier service.
25. MISCELLANEOUS.
A. Successors and Assigns.
Subject to Section 14 of this Lease, each provision of this Lease shall extend
to, bind and inure to the benefit of Landlord and Tenant and their respective
legal representatives, successors and assigns; and all references herein to
Landlord and Tenant shall be deemed to include all such parties.
B. Entire Agreement.
This Lease, and the exhibits attached hereto which are hereby made a part of
this Lease, represent the complete agreement between Landlord and Tenant; and
Landlord has made no representations or warranties except as expressly set forth
in this Lease. No modification or amendment of or waiver under this Lease shall
be binding upon Landlord or Tenant unless in writing signed by Landlord and
Tenant.
C. Time of Essence.
Time is of the essence of this Lease and each and all of its provisions.
D. Execution and Delivery.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of space or an option for lease, and it is not
effective until execution and delivery by both Landlord and Tenant.
E. Severability.
The invalidity or unenforceability of any provision of this Lease shall not
affect or impair any other provisions.
F. Governing Law.
This Lease shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia.
G. Attorneys’ Fees.
The nonprevailing party shall pay the prevailing party all costs and expenses,
including reasonable attorneys’ fees, incurred by such prevailing party in
successfully enforcing the nonprevailing party’s obligations or successfully
defending the prevailing party’s rights under this Lease against the
nonprevailing party.

 

-30-



--------------------------------------------------------------------------------



 



H. Force Majeure.
Landlord shall not be in default hereunder and Tenant shall not be excused from
performing any of its obligations hereunder if Landlord is prevented from
performing any of its obligations hereunder due to any accident, breakage,
strike, shortage of materials, acts of God or other causes beyond Landlord’s
reasonable control. Tenant shall not be in default hereunder and Landlord shall
not be excused from performing any of its obligations hereunder if Tenant is
prevented from performing any of its obligations hereunder due to any accident,
breakage, strike, shortage of materials, acts of God or other causes beyond
Tenant’s reasonable control (provided, however, no cause of any sort shall
excuse Tenant from its obligations to pay Rent when due and to surrender the
Premises upon the expiration of the Term as provided herein).
I. Captions.
The headings and titles in this Lease are for convenience only and shall have no
effect upon the construction or interpretation of this Lease.
J. No Waiver.
No receipt of money by Landlord from Tenant after termination of this Lease or
after the service of any notice or after the commencing of any suit or after
final judgment for possession of the Premises shall renew, reinstate, continue
or extend the Term or affect any such notice or suit. No waiver of any default
of Tenant shall be implied from any omission by Landlord to take any action on
account of such default if such default persists or be repeated, and no express
waiver shall affect any default other than the default specified in the express
waiver and then only for the time and to the extent therein stated. No payment
of money by Tenant to Landlord shall be deemed to be a waiver of Tenant’s right
to dispute the amount claimed by Landlord to be due. No waiver of any default of
Landlord shall be implied from any omission by Tenant to take any action on
account of such default if such default persists or be repeated, and no express
waiver shall affect any default other than the default specified in the express
waiver and then only for the time and to the extent therein stated.
K. Recording.
Tenant shall not record this Lease but may record a memorandum of this Lease, in
a form reasonably acceptable to Landlord, in the official records.
L. Limitation of Liability.
Any liability of Landlord under this Lease shall be limited solely to its equity
interest in the Complex, and in no event shall any personal liability be
asserted against Landlord in connection with this Lease nor shall any recourse
be had to any other property or assets of Landlord.

 

-31-



--------------------------------------------------------------------------------



 



M. Financial Information.
Tenant shall, upon Landlord’s written request from time to time, but no more
frequently than twice per year, furnish Landlord with Tenant’s most recent
financial statements (audited if available), as well as any other written
information reasonably requested by Landlord relating to Tenant’s
creditworthiness and liquidity. Tenant represents and warrants that all such
financial information furnished to Landlord will be true and correct in all
material respects. Landlord shall keep such financial information confidential,
other than disclosure to purchasers and lenders (prospective and actual), and
will request all purchasers and lenders (prospective and actual) to whom
Landlord divulges such information to likewise keep the information
confidential. Landlord may also disclose such information in connection with any
legal proceeding between Landlord and Tenant. The provisions of this Section 25M
shall not apply if and for so long as securities of Tenant are traded on a
national stock exchange and Tenant’s financial information is thus publicly
available.
N. Anti-Terrorism Representation.
Neither Landlord nor Tenant nor any of their respective affiliates or
constituents nor, to the best of Landlord’s or Tenant’s knowledge, any brokers
or other agents of same, have engaged in any dealings or transactions, directly
or indirectly, (i) in contravention of any U.S., international or other money
laundering regulations or conventions, including, without limitation, the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (ii) in contravention of
Executive Order No. 13224 dated September 24, 2001 issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
as may be amended or supplemented from time to time (“Anti-Terrorism Order”) or
on behalf of terrorists or terrorist organizations, including those persons or
entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
or any country or organization, all as may be amended from time to time. Neither
Landlord nor Tenant nor any of their respective affiliates or constituents nor,
to the best of Landlord’s or Tenant’s knowledge, any brokers or other agents of
same, (i) are or will be conducting any business or engaging in any transaction
with any person appearing on the U.S. Treasury Department’s Office of Foreign
Assets Control list of restrictions and prohibited persons, or (ii) are a person
described in section 1 of the Anti-Terrorism Order, and to the best of
Landlord’s and Tenant’s knowledge neither Landlord nor Tenant nor any of their
respective affiliates have engaged in any dealings or transactions, or otherwise
been associated with any such person. If at any time this representation becomes
false than it shall be considered a default under this Lease and the other party
shall have the right to exercise all of the remedies set forth in this Lease in
the event of a default.

 

-32-



--------------------------------------------------------------------------------



 




O. Consent/Approval.
Throughout this Lease, anywhere Landlord’s or Tenant’s consent or approval is
required, unless otherwise specified, such consent or approval shall not be
unreasonably withheld, conditioned or delayed.
P. Counterparts; Delivery.
These Lease may be executed in counterparts and such counterparts, when taken
together, shall be deemed to constitute a single instrument. Executed copies of
this Lease may be delivered by electronic or facsimile transmission with the
same effect as if they were personally delivered.
26. PARKING.
Landlord agrees to furnish to Tenant during the Term, including any Extension
Term (as hereinafter defined), at no additional charge, twenty (20) reserved
parking spaces in the Complex’s parking structure (the “Garage”), for so long as
this Lease is in full force and effect and Tenant is not in Material Default
under this Lease. Such parking spaces shall be at the approximate locations
shown on Exhibit F attached hereto, but such locations may be changed from time
to time by Landlord by notice to Tenant if required to comply with any laws (for
example, if Landlord must instead designate such spaces as spaces for
handicapped parking), so long as the relocated spaces are in a prominent
location in the Garage. Landlord shall mark such parking spaces in a reasonable
manner, to include Tenant’s name, to indicate to third parties that such spaces
are reserved for the use by Tenant, but Landlord shall have no responsibility
for or liability in the event of any unauthorized use of said parking spaces.
Upon notice from Tenant to Landlord of unauthorized use of Tenant’s reserved
parking spaces, Landlord or its agent shall use commercially reasonably efforts
to eliminate such unauthorized use. Tenant shall cooperate with such efforts by
Landlord, including, without limitation, providing a list of all authorized
automobiles and using windshield stickers. In addition to Tenant’s right to use
said parking spaces in the Garage, for so long as this Lease is in full force
and effect and Tenant is not in Default hereunder, Tenant may use for parking
the other parking areas serving the Complex free of charge on a first come,
first-served basis with other tenants of the Building and their guests and
invitees. Landlord may designate specific parking spaces as reserved for other
tenants and Tenant shall not use, or allow its employees to use, such spaces.
Use of all of the parking spaces described in this Section 26 is subject to
reasonable rules and regulations promulgated from time to time by Landlord. It
is intended that the Complex will have approximately 3.8 parking spaces per
1,000 square feet of Rentable Area in the Complex. Tenant expects to require the
use of more than 3.8 parking spaces per 1,000 square feet of Rentable Area of
the Premises. If at any time during the Term either Tenant or other tenants or
occupants of the Complex do not have adequate parking spaces available, Landlord
will cooperate with Tenant and such other parties to solve the problem. If
Landlord elects to institute a valet parking system with “double-stacking” of
cars (assuming such a system is lawful), Tenant agrees that the costs of such
valet service may be included in Expenses.
27. TENANT IDENTIFICATION.
A. Tenant Signs.
Tenant shall have the right to maintain signs on those parts of the Complex
identified below without payment of any additional Rent, provided the design and
installation of such signs complies with the requirements of all public
authorities and the design and installation of such signs is subject to the
prior reasonable approval of Landlord:

 

-33-



--------------------------------------------------------------------------------



 




(i) Up to two (2) signs at the top of the Building, which right shall be
exclusive to Tenant;
(ii) a sign in a prominent location in or near the ground floor elevator lobby
of the Building;
(iii) a sign in the elevator lobby of each full floor included in the Premises;
(iv) signs any place within the Premises;
(v) Landlord expects to have the right to install two (2) monument signs for the
Complex. If two (2) such monument signs are allowed to be installed, Tenant may
place its name on the monument sign closest to the Building, and if and for so
long as Tenant is the largest tenant in the Building (in terms of Rentable Area
leased in the Building), Tenant’s name shall be on the top of such monument
sign. If only one such monument sign is allowed to be installed, Tenant may
place its name on such monument sign, and if and for so long as Tenant is the
largest tenant in the Complex (in terms of Rentable Area leased in the Complex),
Tenant’s name shall be on the top of such monument sign; and
(vi) a temporary sign on the Building announcing (i) Tenant’s upcoming tenancy
of the Building, (ii) Landlord’s ownership of the Building, and (iii) the
existence of available space in the Complex.
Tenant shall be responsible for all costs associated with fabricating,
permitting, installing, maintaining and removing such signs. The costs of
permitting, fabricating and installing may be paid out of “Landlord’s
Contribution” or the “Additional Allowance” in accordance with the Work Letter.
Within sixty (60) days after the expiration or earlier termination of this
Lease, Tenant shall remove all such identifying signage set forth above and
repair any damage caused by such removal (provided Tenant shall remove the sign
described in clause (vi) not later than the Commencement Date). In addition,
Tenant shall have the right to list Tenant’s designated employees in the
directory in the lobby of the Building (not to exceed Tenant’s Proportionate
Share of such listings).

 

-34-



--------------------------------------------------------------------------------



 




B. Conditions.
Tenant’s rights to the signage described in clauses (i), (ii), (v) and (vi) of
subsection A above are conditioned on Tenant not being in Material Default and
this Lease being in full force and effect. Tenant’s rights to the signage
described in clauses (i), (ii), (v) and (vi) of Subsection A above are limited
to Tenant, a Qualified Affiliate, any permitted assignee and any permitted
sublessee that subleases at least two (2) whole floors in the Building.
Furthermore, Tenant’s rights to the signage described in clause (i) of
Subsection A above are conditioned on (x) Tenant may use two such signs only if
Tenant, including any of its Qualified Affiliates, is then leasing an area in
the Complex equal to or greater than the Initial Rentable Area (less the
Contraction Space, if Tenant has exercised the Contraction Option (as such terms
are hereinafter defined)), otherwise Tenant may use one such sign for so long as
it leases at least two (2) whole floors in the Building. The maximum legal
allowable sign area for the building-mounted signs at the Complex shall be
allocated evenly between the Building and the North Building. Tenant’s rights to
the signage described in clauses (ii) and (v) of Subsection A above are
conditioned on Tenant, including any of its Qualified Affiliates, leasing a
Rentable Area within the Building equal to or greater than seventy-five percent
(75%) of the Initial Rentable Area. If the foregoing conditions are not
satisfied, then Landlord may remove, or require Tenant to remove within sixty
(60) days after notice from Landlord, Tenant’s identifying signage set forth in
clauses (i) (ii) and (v) of Section 27A, as applicable.
28. EXPANSION OPTIONS.
A. Initial Expansion Option.
Tenant shall have the right, by giving written notice (the “Initial Expansion
Notice”) to Landlord on or before the date that is eight (8) months after the
Effective Date, to lease up to the balance of all of the rentable space on the
4th Floor of the Building and, if Tenant leases all of such space, any space on
the 3rd floor of the Building, upon the same terms and conditions as the
remainder of the initial Premises, including, without limitation, at the same
rate of Base Rent, except as otherwise provided herein. Concurrently with
execution of the lease amendment described below, Tenant shall increase the
Security Deposit by an amount equal to (i) the amount of the Security Deposit
per square foot of Rentable Area of the balance of the Premises multiplied by
(ii) the Rentable Area of the Initial Expansion Space (as hereinafter defined)
(and such amount shall be reduced during the Term in accordance with, and
subject to the terms and conditions of, Section 18B). In the Initial Expansion
Notice, Tenant shall designate the space to be leased by Tenant (the “Initial
Expansion Space”). The configuration of both the Initial Expansion Space and any
remaining portion of said floor shall be capable of satisfying all applicable
building codes and shall otherwise be in a reasonably marketable configuration,
which shall include a reasonable portion of the window lines and reasonable
access to the elevator lobbies. If Tenant elects to take less than all of the
3rd or 4th floor, Landlord shall be responsible, at its expense, for designing,
permitting and constructing the common corridor on such floor. If Tenant elects
to lease the Initial Expansion Space, Landlord and Tenant shall enter into a
work letter agreement governing the initial leasehold improvements for such
space comparable to the Work Letter, provided the relevant dates shall be
equitably adjusted based upon the date Tenant delivers the Initial Expansion
Notice. The commencement date of Tenant’s lease of the Initial Expansion Space
shall be the date that is seven (7) months after the space is available for the
commencement of the leasehold improvements (regardless of whether Tenant has
obtained a building permit for such leasehold improvements) and the rent
commencement date for the Initial Expansion Space shall be the later to occur of
(x) the commencement date of the lease term for such space (unless Landlord’s
construction of the common corridor as described above or failure to complete
Landlord’s Work (as defined in the Work Letter) in the Initial Expansion Space

 

-35-



--------------------------------------------------------------------------------



 



delays the performance of the leasehold improvements in the Initial Expansion
Space, in which case the rent commencement date for the Initial Expansion Space
shall be deferred by a number of days equal to the number of days of delay so
caused by Landlord) and (y) the Rent Commencement Date for the initial Premises.
Landlord shall not be liable for any delay in completion of the leasehold
improvements in the Initial Expansion Space and, except as expressly provided
above, such delay shall not defer the rent commencement date for the Initial
Expansion Space. Tenant may not exercise its right to lease the Initial
Expansion Space if Tenant is in Material Default under this Lease or Tenant has
sublet or assigned this Lease (other than to Qualified Affiliate). If Tenant
elects to lease the Initial Expansion Space, Landlord and Tenant shall execute
and deliver an amendment to this Lease reflecting Tenant’s lease of the Initial
Expansion Space upon the terms provided herein, which amendment shall be
executed and delivered within thirty (30) days after Tenant delivers the Initial
Expansion Notice.
B. Available Expansion Option.
Tenant shall have the right, by giving written notice (the “Available Expansion
Notice”) to Landlord on or before the date that is twelve (12) months after the
Effective Date, to lease additional space in the Building upon the same terms
and conditions as the remainder of the initial Premises, including, without
limitation, at the same rate of Base Rent, if (and only if) such space is then
available for lease, except as otherwise provided herein. Concurrently with
execution of the lease amendment described below, Tenant shall increase the
Security Deposit by an amount equal to (i) the amount of the Security Deposit
per square foot of Rentable Area of the balance of the Premises multiplied by
(ii) the Rentable Area of the Available Expansion Space (as hereinafter defined)
(and such amount shall be reduced during the Term in accordance with, and
subject to the terms and conditions of, Section 18B). Space will not be
considered “available for lease” if Landlord has exchanged proposals more than
once with a third party or entered into negotiations with a third party for a
lease for such space, or if another tenant has an option to lease such space.
Upon Tenant’s request from time to time prior to the date that is twelve
(12) months after the Effective Date, Landlord shall notify Tenant of the space
in the Building that is then available for lease. In the Available Expansion
Notice, Tenant shall designate the space Tenant desires to lease (the “Available
Expansion Space”). The configuration of both the Available Expansion Space and
any remaining portion of said floor shall be capable of satisfying all
applicable building codes and shall otherwise be in a reasonably marketable
configuration, which shall include a reasonable portion of the window lines and
reasonable access to the elevator lobbies. If Tenant takes less than all of the
space on a floor, Landlord shall be responsible, at its expense, for designing,
permitting and constructing the common corridor on such floor. If Tenant elects
to lease the Available Expansion Space, Landlord and Tenant shall enter into a
work letter agreement governing the initial leasehold improvements for such
space comparable to the Work Letter, provided the relevant dates shall be
equitably adjusted based upon the date Tenant delivers the Available Expansion
Notice. The commencement date of Tenant’s lease of the Available Expansion Space
shall be the date that is seven (7) months after the space is available for the
commencement of the leasehold improvements (regardless of whether Tenant has
obtained a building permit for such leasehold improvements) and the rent
commencement date for the Available Expansion Space shall be the later to occur
of (x) the commencement date of the lease term for such space (unless Landlord’s
construction

 

-36-



--------------------------------------------------------------------------------



 



of the common corridor as described above or failure to complete Landlord’s Work
in the Available Expansion Space delays the performance of the leasehold
improvements in the Available Expansion Space, in which case the rent
commencement date for the Available Expansion Space shall be deferred by a
number of days equal to the number of days of delay so caused by Landlord) and
(y) the Rent Commencement Date for the initial Premises. Landlord shall not be
liable for any delay in completion of the leasehold improvements in the
Available Expansion Space and, except as expressly provided above, such delay
shall not defer the rent commencement date for the Available Expansion Space.
Tenant may not exercise its right to lease the Available Expansion Space if
Tenant is in Material Default under this Lease or Tenant has sublet or assigned
this Lease (other than to Qualified Affiliate). If Tenant elects to lease the
Available Expansion Space, Landlord and Tenant shall execute and deliver an
amendment to this Lease reflecting Tenant’s lease of the Available Expansion
Space upon the terms provided herein, which amendment shall be executed and
delivered within thirty (30) days after Tenant delivers the Available Expansion
Notice.
29. RIGHT OF FIRST REFUSAL.
A. Right of First Refusal.
Landlord hereby grants to Tenant an ongoing option to lease (the “Right of First
Refusal”) any portion of the rentable space in the Building (the “First Refusal
Space”), upon the terms and conditions that Landlord is prepared to lease such
portion of the First Refusal Space to a third party. Tenant’s rights hereunder
shall not be applicable to any such First Refusal Space which becomes available
for leasing during the last year of the Term (i.e., the last year of the initial
Term or the last year of the First Extension Term (as hereinafter defined)
unless Tenant has exercised the applicable Extension Option) or the last three
(3) years of the Second Extension Term (as hereinafter defined). Tenant’s Right
of First Refusal is subject and subordinate to any renewal or extension granted
to another tenant subsequent to execution of this Lease if such renewal or
extension rights were set forth in a Refusal Notice (as hereinafter defined) and
Tenant declined to exercise its Right of First Refusal with respect to such
Refusal Notice. Furthermore, Tenant’s Right of First Refusal is subject and
subordinate to any expansion right or option (including a right of first offer
or a right of first refusal) granted by Landlord to another tenant at any time
that Tenant is subleasing more than 27,500 rentable square feet of the Premises
or at any time after Tenant elects to exercise the Extension Option with respect
to a Rentable Area of less than 75% of the Initial Rentable Area, provided such
expansion rights or options were set forth in a Refusal Notice and Tenant
declined to exercise its Right of First Refusal with respect to such Refusal
Notice. Tenant’s Right of First Refusal shall not apply to any Contraction Space
(as hereinafter defined) or to any part of the Premises that is not extended in
connection with Tenant’s exercise of an Extension Option (as hereinafter
defined) for the period commencing on the date Landlord exercises the
Contraction Option (as hereinafter defined) or the Extension Option,
respectively, and expiring one (1) year after the Contraction Date (as
hereinafter defined) or the commencement of the Extension Term (as hereinafter
defined), respectively. Furthermore, Tenant may not exercise (and Landlord is
not encumbered by) the Right of First Refusal at any time while Tenant is in
Material Default or this Lease is not in full force and effect.

 

-37-



--------------------------------------------------------------------------------



 



B. Refusal Notice.
Prior to Landlord’s leasing any portion of the First Refusal Space, Landlord
shall give Tenant a written notice (the “Refusal Notice”) which will include a
copy of the executed letter of intent between Landlord and a third party (which
may be non-binding). Landlord may redact the identity of the third party if the
third party requests confidentiality. The Refusal Notice or its attachments must
set forth (i) the location, (ii) the Rentable Area, (iii) the proposed
availability date (the “First Refusal Space Commencement Date”) and lease term,
(iv) the rental rate, (v) the tenant improvement allowances and base building
improvements, and (vi) all other economic terms being offered with respect to
such First Refusal Space.
C. Exercise.
Tenant’s exercise of its Right of First Refusal to lease the portion of the
First Refusal Space on the terms described in the applicable Refusal Notice
shall be made by written notice from Tenant to Landlord given not later than
five (5) business days after the Refusal Notice is delivered. If such right is
not so exercised, Tenant’s Right of First Refusal shall thereupon terminate as
to such portion of the First Refusal Space described in the Refusal Notice, and
Landlord may thereafter offer such portion of the First Refusal Space to the
third party that triggered the Refusal Notice under terms which are materially
the same or more favorable to Landlord as those set forth in the applicable
Refusal Notice and with a rental rate and other economic terms which are
effectively 95% or more of the rental rate and other economic terms which were
offered to Tenant in the applicable Refusal Notice. If Landlord, within six
(6) months after the date of the Refusal Notice, does not enter into a lease of
such portion of the First Refusal Space with such third party that triggered the
Refusal Notice under terms which are materially the same or more favorable to
Landlord as those set forth in the applicable Refusal Notice and with a rental
rate and other economic terms which are effectively 95% or more of the rental
rate and other economic terms which were offered to Tenant in the applicable
Refusal Notice, or if Landlord has entered into such a lease and such lease has
expired or terminated, then Tenant’s rights under this Section to lease such
portion of the First Refusal Space shall not terminate but shall continue in
full force and effect.
D. Terms of First Refusal Space.
If Tenant has validly exercised its Right of First Refusal, then effective as of
the applicable First Refusal Space Commencement Date, such portion of the First
Refusal Space shall be included in the Premises, subject to all of the terms,
conditions and provisions of this Lease, except that:
(i) the term of the demise covering such portion of the First Refusal Space
shall commence on the last to occur of (i) the applicable First Refusal Space
Commencement Date designated in the Refusal Notice and (ii) the date Landlord
delivers possession of the First Refusal Space to Tenant. Landlord agrees to use
commercially reasonably efforts to deliver the applicable First Refusal Space to
Tenant on the First Refusal Space Commencement Date designated in the Refusal
Notice. The lease term of the demise covering such portion of the First Refusal
Space shall expire on the last day of the term set forth in the Refusal Notice;

 

-38-



--------------------------------------------------------------------------------



 



(ii) the rent per square foot of Rentable Area for such portion of the First
Refusal Space shall be equal to the rental rate quoted by Landlord to Tenant in
the Refusal Notice;
(iii) the Rentable Area of the Premises shall be increased by the Rentable Area
of such portion of the First Refusal Space and such Rentable Area of the
Premises as increased shall be utilized in calculating the increase in Tenant’s
Proportionate Share, which Rentable Area and which increase in Tenant’s
Proportionate Share shall be determined in accordance with Section 2 above (or
in accordance with the Refusal Notice, if different);
(iv) Landlord shall provide any base building improvements and tenant
improvement allowance quoted by Landlord to Tenant in the Refusal Notice,
otherwise Tenant shall accept the First Refusal Space in an “as-is”, “where-is”
physical condition, without any agreement, representation, credit or allowance
from Landlord with respect to the improvement or condition thereof; and
(v) Unless Tenant is no longer required to maintain the Security Deposit
pursuant to Section 18B, Tenant shall increase the Security Deposit by an amount
equal to the number of months of Monthly Base Rent for the First Refusal Space
that is equivalent to the number of months of Monthly Base Rent then being held
by Landlord as the Security Deposit for the balance of the Premises.
Notwithstanding the foregoing, if the First Refusal Space Commencement Date
specified in the Refusal Notice is on or before the third anniversary of the
Rent Commencement Date, then:
(u) Landlord agrees to use commercially reasonably efforts to cause the First
Refusal Space to be available for the commencement of leasehold improvements on
the First Refusal Space Commencement Date designated in the Refusal Notice. The
term of the demise covering such portion of the First Refusal Space shall
commence on the first to occur of (i) seven (7) months after the date the First
Refusal Space is available for the commencement of leasehold improvements
(regardless of whether Tenant has obtained a building permit for such leasehold
improvements) and (ii) the date Tenant commences business operations in the
First Refusal Space. The rent commencement date for such First Refusal Space
shall be the commencement date for such space, but not earlier than the Rent
Commencement Date for the initial Premises (unless Landlord’s failure to
complete Landlord’s Work in the First Refusal Space delays the performance of
the leasehold improvements in the First Refusal Space, in which case the rent
commencement date for the First Refusal Space shall be deferred by a number of
days equal to the number of days of delay so caused by Landlord). The lease term
of the demise covering such portion of the First Refusal Space shall expire on
the Expiration Date;

 

-39-



--------------------------------------------------------------------------------



 




(v) the Base Rent for the First Refusal Space shall at all times be at a rate
per rentable square foot of the First Refusal Space equal to the rate of Base
Rent per rentable square foot of the initial Premises and Tenant’s Proportionate
Share of the Building shall be increased to reflect the addition of the Actual
Option Space to the Premises;
(w) the Rentable Area of the Premises shall be increased by the Rentable Area of
such portion of the First Refusal Space and such Rentable Area of the Premises
as increased shall be utilized in calculating the increase in Tenant’s
Proportionate Share, which Rentable Area and which increase in Tenant’s
Proportionate Share shall be determined in accordance with Section 2 above;
(x) Landlord and Tenant shall enter into a work letter agreement governing the
initial leasehold improvements for the First Refusal Space comparable to the
Work Letter, provided the relevant dates shall be equitably adjusted based on
the date Tenant exercises the Right of First Refusal. Landlord’s Contribution
for the First Refusal Space shall equal the product of (A) $70.00 multiplied by
(B) the quotient of (x) the number of full calendar months in the period
commencing on the commencement of the lease term of the First Refusal Space and
ending on the scheduled Expiration Date divided by (y) 120 multiplied by (C) the
Rentable Area in square feet of the First Refusal Space. Landlord shall not be
liable for any delay in completion of the leasehold improvements in the First
Refusal Space and, except as expressly provided above, such delay shall not
defer the rent commencement date for the First Refusal Space; and
(y) Unless Tenant is no longer required to maintain the Security Deposit
pursuant to Section 18B, Tenant shall increase the Security Deposit by an amount
equal to eight (8) months of Monthly Base Rent for the First Refusal Space (or,
if the Security Deposit has previously been reduced pursuant to Section 18B,
such lesser number of months of Monthly Base Rent as is then required for the
balance of the Premises).
E. Amendment.
If Tenant exercises a Right of First Refusal, Landlord and Tenant shall execute
and deliver an amendment to this Lease reflecting the lease of the applicable
First Refusal Space by Landlord to Tenant on the terms provided above, which
amendment shall be executed and delivered within thirty (30) days after Tenant
exercises the Right of First Refusal.
F. Termination.
Each Right of First Refusal shall automatically terminate and become null and
void upon the earlier to occur of (1) the expiration or termination of this
Lease, (2) the termination of Tenant’s right to possession of all or any part of
the Premises (except when arising out to Tenant’s valid exercise of the
Contraction Option (as hereinafter defined) or an Extension Option), (3) the
assignment of this Lease by Tenant (other than to a Qualified Affiliate), or
(4) the failure of Tenant to timely or properly exercise the Right of First
Refusal.

 

-40-



--------------------------------------------------------------------------------



 



30. RIGHT OF FIRST OPPORTUNITY.
A. Option Space.
For purposes of this Lease, the “Option Space” shall mean all rentable space in
the North Building.
B. Right of First Opportunity.
If (i) at any time there is no space available for lease (as defined in
Section 28B) in the Building, (ii) Tenant is leasing at least a Rentable Area
equal to the Initial Rentable Area and (iii) Tenant has not exercised an
Extension Option with respect to less than seventy-five percent (75%) of the
Premises then with respect to any lease which Landlord hereafter intends to
enter into with a third-party tenant for either all or any portion of the Option
Space (but excluding any new or renewal lease or lease expansion with any then
existing tenant of all or any portion of the Option Space pursuant to an option
or right in such tenant’s lease or, with respect to a renewal lease, pursuant to
new negotiations between Landlord and such tenant), Landlord shall give Tenant
written notice of such intent (“Landlord’s Notice”) prior to Landlord entering
into such lease. Tenant’s rights hereunder shall not be applicable to any such
Option Space which becomes available for leasing during the last year of the
Term (i.e., the last year of the initial Term or the last year of the First
Extension Term unless Tenant has exercised the applicable Extension Option) or
the last three (3) years of the Second Extension Term. Landlord’s Notice shall
specify (i) the location and rentable area of the portion of the Option Space
which Landlord desires to lease (which is henceforth referred to as the “Actual
Option Space”), (ii) the proposed lease term for the Actual Option Space,
(iii) the date the Actual Option Space shall be available for occupancy,
(iv) the annual rate of base rent per square foot of rentable area which
Landlord desires to charge for the Actual Option Space, (v) the amount of all
rent adjustments which Landlord desires to charge for the Actual Option Space,
including, without limitation, fixed and/or indexed rent adjustments and rent
adjustments for Expenses and Taxes for the Building (and corresponding base
year, if applicable), and (vi) the tenant concessions (e.g., rent abatements and
tenant improvement allowances), if any, which Landlord would be willing to
provide to lease the Actual Option Space. Tenant shall thereupon have a right
(the “Right of First Opportunity”) to lease all, but not less than all, of the
Actual Option Space, subject to the following terms and conditions:
(i) Tenant gives Landlord a written notice of its election to exercise the Right
of First Opportunity within fifteen (15) days after Landlord gives Tenant
Landlord’s Notice (or seven (7) days if Tenant’s Right of First Opportunity is
subordinate to another tenant’s rights or if Landlord is re-offering the Actual
Option Space to Tenant as provided below in this Section 30B); and
(ii) Tenant is not in Material Default under this Lease, either on the date
Tenant exercises the Right of First Opportunity or on the proposed commencement
date of the lease term for the Actual Option Space, and this Lease is in full
force and effect both on the date Tenant exercises the Right of First
Opportunity and on the proposed commencement date of the lease term for the
Actual Option Space.

 

-41-



--------------------------------------------------------------------------------



 




If Tenant does not timely or properly exercise the Right of First Opportunity,
Landlord may at any time thereafter lease the Actual Option Space to any
third-party tenant on terms and provisions substantially the same as those set
forth in Landlord’s Notice, without any further rights of Tenant to lease such
space. For purposes hereof, the terms offered to a third-party tenant shall be
deemed to be “substantially the same as those set forth in Landlord’s Notice” as
long as there is no more than a five percent (5%) reduction in the “bottom line”
cost per rentable square foot of the Actual Option Space to the third-party
tenant when compared with the “bottom line” cost per rentable square foot under
Landlord’s Notice, considering all of the economic terms of both deals,
respectively, including, without limitation, the length of term, the net rent,
any tax or expense escalation or other financial escalation and any financial
concessions. Landlord shall re-offer the space to Tenant if the terms offered to
a third party tenant are not substantially the same as those set forth in
Landlord’s Notice.
C. Terms.
If Tenant exercises the Right of First Opportunity, the following terms and
provisions shall apply:
(i) Landlord shall lease the Actual Option Space to Tenant for a lease term
commencing on the availability date specified in Landlord’s Notice and expiring
on the date specified in Landlord’s Notice. In no event shall Landlord be liable
to Tenant if Landlord is unable to deliver possession of the Actual Option Space
on the availability date specified in Landlord’s Notice for any reason
(including, without limitation, the failure of any existing tenant in such
Actual Option Space to timely vacate its premises). If Landlord is unable to
deliver possession of the Actual Option Space to Tenant by the specified
availability date, then the commencement date of the lease term of the Actual
Option Space shall be deferred until Landlord can deliver possession of the
Actual Option Space to Tenant.
(ii) The Base Rent and Adjustment Rent payable for the Actual Option Space shall
be as set forth in Landlord’s Notice.
(iii) Tenant shall not be entitled to any rental abatement for the Actual Option
Space except as otherwise set forth in Landlord’s Notice.
(iv) Tenant shall accept the Actual Option Space in an “as-is”, “where-is”
physical condition, without any agreement, representation, credit or allowance
from Landlord with respect to the improvement or condition thereof, except as
otherwise set forth in Landlord’s Notice.
(v) All of the terms and provisions of this Lease shall apply with respect to
the Actual Option Space, except as the same may be inconsistent with the
provisions of this Section 30.
(vi) Unless Tenant is no longer required to maintain the Security Deposit
pursuant to Section 18B, Tenant shall increase the Security Deposit by an amount
equal to eight (8) months of Monthly Base Rent for the Actual Option Space (or,
if the Security Deposit has previously been reduced pursuant to Section 18B,
such lesser number of months of Monthly Base Rent as is then required for the
balance of the Premises).

 

-42-



--------------------------------------------------------------------------------



 



D. Amendment.
If Tenant exercises the Right of First Opportunity, Landlord and Tenant shall
execute and deliver an amendment to this Lease reflecting the lease of the
Actual Option Space by Landlord to Tenant on the terms herein provided, which
amendment shall be executed within thirty (30) days after Tenant exercises the
Right of First Opportunity.
E. Termination.
Each Right of First Opportunity shall automatically terminate and become null
and void upon the earlier to occur of (1) the expiration or termination of this
Lease, (2) the termination by Landlord of Tenant’s right to possession of all or
any part of the Premises (except when arising out of Tenant’s valid exercise of
the Contraction Option or an Extension Option), (3) the exercise of an Extension
Option with respect to a Rentable Area of less than seventy-five percent (75%)
of the Initial Rentable Area, (4) the failure of Tenant to timely or properly
exercise the Right of First Opportunity, or (5) the separation of the ownership
of the Building and the North Tower.
31. CONTRACTION OPTION.
A. Contraction Option.
Provided Tenant is not then in Material Default, Tenant shall have the one-time
option (the “Contraction Option”) to exclude from the Premises one full floor of
the Premises, designated by Tenant as hereinafter provided, effective as of the
last day of the fifth Lease Year or the seventh Lease Year (the “Contraction
Date”).
B. Contraction Space.
The space excluded from the Premises pursuant to the Contraction Option (the
“Contraction Space”) shall be the floor designated by Tenant, which is either
the lowest or the highest full floor of the Building included in the Premises
(not including Tenant’s space on the first floor), and which is, as of the date
of notice of exercise of such Contraction Option, included in the Premises.
C. Exercise.
The Contraction Option shall be exercised by notice given by Tenant not less
than nine (9) months prior to the Contraction Date.
D. Contraction Fee.
Tenant shall pay Landlord a fee (the “Contraction Fee”) equal to the unamortized
amount of the tenant improvement allowance, brokers’ commissions and legal fees
paid by Landlord in connection with the Contraction Space amortized over the
scheduled portion of the initial Term of this Lease with respect to the
Contraction Space, utilizing a 7% per annum interest rate. The Contraction Fee
shall be paid on or before the Contraction Date. Notwithstanding the foregoing,
Tenant may elect to instead pay the Contraction Fee to Landlord as additional
rent over the balance of the initial Term, by written notice to Landlord prior
to the Contraction Date. If Tenant so elects to pay the Contraction Fee over the
balance of the initial Term, the amount of the Contraction Fee will be amortized
on a straight-line basis over the period commencing on the Contraction Date and

 

-43-



--------------------------------------------------------------------------------



 



expiring on the Expiration Date (not including any extension of that date
pursuant to the First Extension Option (as hereinafter defined)), with interest
on the principal balance from time to time outstanding at seven percent (7%) per
annum, compounded, and shall be paid by Tenant in equal monthly installments at
the same time and in the same manner as Monthly Base Rent. Upon the early
termination of the Term for any reason, the entire unpaid principal balance of
the Contraction Fee and all accrued and unpaid interest thereon shall
immediately become due and payable. Upon Tenant’s written request at any time,
Landlord shall promptly thereafter notify Tenant of the Contraction Fee for any
applicable Contraction Space (including showing Landlord’s calculation of such
amount(s)), provided all components for determination of such fee are then
known.
E. Terms.
If Tenant exercises the Contraction Option, then Tenant shall return the
Contraction Space to Landlord on the Contraction Date in accordance with the
requirements of this Lease, and on, and effective as of, such Contraction Date:
(i) Base Rent for the balance of the initial Term shall be reduced by the rental
rates applicable to the Contraction Space (i.e., the applicable rate with
respect to part of the initial Premises, Expansion Space, First Offer Space,
First Refusal Space or other space leased by Tenant, if the Contraction Space
consists of such space);
(ii) the Rentable Area of the Premises shall be reduced by the Rentable Area of
such Contraction Space; and
(iii) Tenant’s Proportionate Share shall be reduced by a percentage for the
Contraction Space determined pursuant to the formulas set forth in
Section 2A(vi).
F. Confirmation.
Following exercise by Tenant of the Contraction Option, at the request of either
party hereto and within thirty (30) days after such request, Landlord and Tenant
shall enter into a supplement to this Lease confirming the terms, conditions and
provisions applicable after such contraction as determined in accordance
herewith.
G. Termination.
The Contraction Option shall automatically terminate and become null and void
upon the failure of Tenant to timely or properly exercise the Contraction
Option.

 

-44-



--------------------------------------------------------------------------------



 



32. EXTENSION OPTIONS.
A. First Extension Option.
Tenant shall have an option (the “First Extension Option”) to extend the Term
with respect to (a) all of the Premises or (b) less than all of the Premises,
but then only in full floor increments or all of the portion of the Premises on
any floor, for one additional term (the “First Extension Term”) of five
(5) years, upon the following terms and conditions:
(i) Tenant gives Landlord written notice of Tenant’s election to exercise the
First Extension Option not later than twelve (12) months prior to the expiration
date of the initial Term;
(ii) Tenant is not in Material Default under this Lease, either on the date
Tenant exercises the First Extension Option or on the expiration date of the
initial Term, and this Lease is in full force and effect on the date on which
Tenant exercises the First Extension Option and on the proposed commencement
date of the First Extension Term; and
(iii) Tenant may not extend the Term with respect to any space that is or will
be subleased on or shortly after the commencement of the First Extension Term
(other than to a Qualified Affiliate).
B. Second Extension Option.
Tenant shall have an option (the “Second Extension Option”) to extend the Term
with respect to (a) all of the Premises or (b) less than all of the Premises,
but then only in full floor increments or all of the portion of the Premises on
any floor, for one additional term (the “Second Extension Term”) of five
(5) years, upon the following terms and conditions:
(i) Tenant gives Landlord written notice of Tenant’s election to exercise the
Second Extension Option not later than twelve (12) months prior to the
expiration date of the First Extension Term;
(ii) Tenant is not in Material Default under this Lease, either on the date
Tenant exercises the Second Extension Option or on the expiration date of the
First Extension Term, and this Lease is in full force and effect on the date on
which Tenant exercises the Second Extension Option and on the proposed
commencement date of the Second Extension Term; and
(iii) Tenant may not extend the Term with respect to any space that is or will
be subleased on or shortly after the commencement of the Second Extension Term
(other than to a Qualified Affiliate).
C. Terms.
If Tenant timely and properly exercises the First Extension Option or the Second
Extension Option (each, an “Extension Option”):

 

-45-



--------------------------------------------------------------------------------



 




(i) The Base Rent payable for the First Extension Term or the Second Extension
Term, as applicable (each, an “Extension Term”), shall be equal to 95% of the
“market rate of rent” that Landlord reasonably estimates is then in effect.
“Market rate of rent” shall mean the total rate of base rent, as reasonably
determined by Landlord, including component parts of such rate of rent such as
the initial base rent, fixed and/or indexed rental adjustments and all rental
adjustments for Taxes and Expenses, taking into account landlord contributions,
if any, to taxes and expenses (i.e., any “base year” or “stop”) and tenant
concessions, if any, such as rent abatements and tenant improvement allowances,
which Landlord and landlords of comparable buildings in the Reston/Herndon,
Virginia submarket are offering to new third party tenants for office space
comparable to the Premises (taking into account the window-line and view, the
length of the term and the size and level of improvements of the spaces). The
Base Rent payable during the Extension Term shall be subject to adjustment
during the Extension Term as provided in Landlord’s written notice setting forth
the market rate of rent. There shall be no abatement of Base Rent or Adjustment
Rent for the Premises during the Extension Term, except as may be specifically
provided in Landlord’s written notice setting forth the market rate of rent.
(ii) Upon Tenant’s exercise of an Extension Option, Landlord shall provide to
Tenant written notice of Landlord’s determination of the “market rate of rent”
within ten (10) days. Tenant shall have ten (10) days (“Tenant’s Review Period”)
after receipt of Landlord’s notice of the proposed “market rate of rent” within
which to accept such proposed “market rate of rent” or to object thereto in
writing. If Tenant so objects, Landlord and Tenant shall attempt to agree upon
such “market rate of rent” in good faith. If Landlord and Tenant fail to reach
agreement by the date that is ten (10) days following the expiration of Tenant’s
Review Period (the “Outside Agreement Date”), then each party’s good faith
determination of “market rate of rent” shall be submitted by sealed bid to
arbitration in accordance with the following procedure:
(1) Not later than ten (10) days following the Outside Agreement Date, Landlord
and Tenant shall each appoint one independent arbitrator who shall by profession
be a real estate appraiser (with the professional designation of M.A.I. or, if
M.A.I. ceases to exist, a comparable designation from an equivalent professional
appraiser organization) or office leasing broker who shall have been active over
the 10-year period ending on the date of such appointment in appraising or
leasing of commercial office properties in the Reston/Herndon, Virginia
submarket. The determination of the arbitrators shall be limited solely to the
issue of whether Landlord’s or Tenant’s submitted “market rate of rent” for the
Extension Term is the closest to the “market rate of rent” for the Extension
Term as determined by the arbitrators, taking into account the elements listed
in Section 32.
(2) The two arbitrators so appointed shall within ten (10) days of the date of
the appointment of the last appointed arbitrator agree upon and appoint a third
arbitrator who shall be qualified under the same criteria set forth hereinabove
for qualification of the initial two arbitrators. If the two arbitrators fail to
agree upon and appoint a third arbitrator, both arbitrators shall be dismissed
and Landlord and Tenant each shall promptly select and appoint one new
arbitrator each possessing the qualifications above.

 

-46-



--------------------------------------------------------------------------------



 



(3) The three arbitrators shall within fifteen (15) days of the appointment of
the third arbitrator reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted “market rate of rent” (no compromise position
may be selected) and shall notify Landlord and Tenant thereof in writing.
(4) The decision of the majority of the three arbitrators shall be binding upon
Landlord and Tenant and judgment upon such decision may be entered into by any
court having jurisdiction over Landlord and Tenant.
(5) Notwithstanding the foregoing, if either Landlord or Tenant fails to appoint
an arbitrator within ten (10) days after the Outside Agreement Date as provided
above and such failure to appoint an arbitrator is not cured within five
(5) days after receipt by such failing party of written demand to do so by the
other party (which other party shall have appointed its arbitrator prior to
sending such written demand), then the arbitrator appointed by the party sending
such demand, acting alone, shall reach a decision on the applicable “market rate
of rent,” notify Landlord and Tenant in writing thereof, and such arbitrator’s
decision shall be binding on Landlord and Tenant.
(6) If, after the market rate of rent is determined pursuant to the foregoing
procedure, Tenant desires not to extend the Term, Tenant may rescind its
exercise of the Extension Option by written notice to Landlord within thirty
(30) days after the market rate of rent is determined. Tenant’s failure to
timely rescind its exercise of the Extension Option shall be deemed to be
Tenant’s acceptance of the market rate of rent.
(7) Each party shall bear the costs and fees of the arbitrator appointed by such
party and shall split the costs and fess of the third arbitrator, provided if
Tenant elects to rescind its exercise of the Extension Option as provided in
Section 30C(ii)(6), Tenant shall pay the costs and fees of all three
arbitrators.
(iii) Tenant shall have no further options to extend the Term of this Lease
beyond the expiration date of the Second Extension Term.
(iv) Except as included in the determination of the “market rate of rent”,
Landlord shall not be obligated to perform any leasehold improvement work in the
Premises or to give Tenant any allowance for any such work or any other purposes
during or for an Extension Term.
(v) Except for the rate of Base Rent and, if applicable, the Base Year, and
except as otherwise provided herein, all of the terms and provisions of this
Lease shall remain the same and in full force and effect during each Extension
Term.

 

-47-



--------------------------------------------------------------------------------



 



D. Amendment.
If Tenant exercises an Extension Option, Landlord and Tenant shall execute and
deliver an amendment to this Lease reflecting the lease of the Premises by
Landlord to Tenant for the Extension Term on the terms provided above, which
amendment shall be executed and delivered within thirty (30) days after Tenant
exercises the Extension Option.
E. Termination.
Each Extension Option shall automatically terminate and become null and void
upon the earlier to occur of (1) the expiration or termination of this Lease,
(2) the termination of Tenant’s right to possession of all or any part of the
Premises (except when arising out of Tenant’s valid exercise of the Contraction
Option or an Extension Option), (3) the assignment of this Lease by Tenant
(other than to a Qualified Affiliate), or (4) the failure of Tenant to timely or
properly exercise the Extension Option.
33. RIGHT OF FIRST OFFER UPON SALE OF THE COMPLEX.
A. Offer.
Landlord hereby grants to Tenant the one-time right of first offer to purchase
the Complex, all related fixtures, equipment and personal property used in the
operation of the Complex (but not a separate unrelated sale of any such
fixtures, equipment and personal property), and any appurtenant easement rights
relating to any of the foregoing (collectively, for the purposes of this
Section 33, the “Property”) in accordance with the terms of this Section 33. If
Landlord intends to sell the Building separate from the balance of the Complex,
the “Property” shall instead mean the Building and the related fixtures,
equipment and personal property used in the operation of the Building. Except as
provided in Section 33D below, such right shall apply to the first to occur of a
sale of Landlord’s interest in a ground lease, a creation of a ground lease
after the date hereof, a sale of a fee interest in the Property or any
substantial portion thereof, a sale of the entire or any controlling part of the
beneficial interest in any land trust which holds any ground lease or fee
interest or a sale of the entire or any controlling part of the ownership
interests in any corporation, partnership, limited liability company or other
entity holding title to the Property. Tenant’s rights under this Section 33 are
conditioned on the Rentable Area of the Premises being equal to or greater than
the Initial Rentable Area, Tenant not being in Material Default and this Lease
being in full force and effect.
B. Offering Notice.
If at any time prior to or during the Term Landlord desires to sell (which would
include any long term lease of all or substantially all of the Complex) all or
any portion of the Property, whether such proposed sale arises as a result of an
offer from a third party (provided, however, that Landlord is considering
accepting such offer) or is initiated by Landlord, prior to entering into
material negotiations with any third party purchaser Landlord shall give notice
(the “Offering Notice”) to Tenant of the terms upon which Landlord is prepared
to offer the Property or such portion thereof for sale, which Offering Notice
shall contain the purchase price and other material terms and conditions of the
proposed sale (such terms and conditions being hereinafter referred to as the
“Offer”). Within fifteen (15) days after Tenant’s receipt of the Offering
Notice, Tenant shall notify Landlord whether or not Tenant desires to enter into
purchase negotiations with Landlord. Tenant’s failure to give such notice within
such fifteen (15)

 

-48-



--------------------------------------------------------------------------------



 



day period shall be deemed to be an election by Tenant not to enter into
negotiations or accept the Offer, and Landlord shall have the right to offer the
Property or such portion thereof, as the case may be, for sale to any third
party purchaser, subject to the provisions of Section 33C below. If Tenant
notifies Landlord that it desires to enter into negotiations to purchase the
Property or such portion thereof, then for a period of fifteen (15) days
thereafter (i) Landlord shall permit Tenant and its agents to review and inspect
the Property and all books, records, reports, studies, surveys, assessments and
other documents and information concerning the Property which are in the
possession of or available to Landlord or its agents and (ii) Landlord and
Tenant shall negotiate in good faith a purchase and sale agreement based upon
the Offering Notice. If Landlord and Tenant fail to conclude such negotiations
within such fifteen (15) day period, Landlord shall have the right to offer the
Property or such portion thereof, as the case may be, for sale to any third
party purchaser, subject to the provisions of Section 33C below.
C. Price Protection.
Landlord shall not have the right to sell or offer the Property or any portion
thereof, as the case may be, for sale to a third party at a net equivalent price
(which includes the net equivalent cash value of any non-cash consideration,
including exchange properties) less than 90% of the price offered by Tenant to
Landlord in response to any Offering Notice (or 90% of the price set forth in
Landlord’s Offering Notice if Tenant did not respond to said Offering Notice)
without giving Tenant a further Offering Notice pursuant to Section 33B above.
Tenant shall have all of the rights provided for in Section 33B above as to such
further Offering Notice and, in addition, the right to purchase the Property or
portion thereof, as the case may be, on the terms and conditions set forth in
such further Offering Notice, except Tenant must respond to such further
Offering Notice within ten (10) days.
D. Exclusions.
The right of first offer granted to Tenant in this Article shall not apply to:
(i) Any transfer to a land trust, provided that immediately following such
transfer Landlord is the owner of 100% of the beneficial interest in such land
trust;
(ii) Any transfer to a third party as collateral for financing purposes,
including, without limitation, any sale and leaseback financing transaction;
(iii) Any transfer to a third party resulting from foreclosure, deed in lieu of
foreclosure or sale pursuant to the Uniform Commercial Code of any collateral
interest in Landlord or the Property or any portion thereof under any mortgage,
trust deed or collateral assignment of beneficial interest in any land trust to
a third party, or any subsequent transfer of such interest by the purchaser at
any such foreclosure sale;

 

-49-



--------------------------------------------------------------------------------



 




(iv) In the event Landlord is a partnership, any transfer to an individual
partner of Landlord, or in the event Landlord is a limited liability company,
any transfer to a member of Landlord, provided that such transfer is in the
nature of a workout of a bona fide dispute between the parties and not intended
to frustrate the purposes of this Article 33;
(v) Any conversion of a debt interest into an equity interest, provided the
purpose of such transaction is a bona fide financing transaction and not
intended to frustrate the purposes of this Section 33;
(vi) Any transfer to a family member or a related trust in connection with the
death or estate planning of any person with an equity interest in Landlord; and
(vii) Any transfer in conjunction with a sale of one or more properties in
addition to the Complex (i.e., the Complex and one or more properties that are
not part of the Complex).
E. Termination.
The right of first offer set forth in this Section 33 shall automatically
terminate and become null and void upon the earlier to occur of (1) the
expiration or termination of this Lease, (2) the termination of Tenant’s right
to possession of all or any part of the Premises (except when arising out of
Tenant’s valid exercise of the Contraction Option or an Extension Option),
(3) the exercise of an Extension Option with respect to a Rentable Area of less
than 75% of the Initial Rentable Area, (4) the assignment of this Lease by
Tenant (other than to a Qualified Affiliate), or (5) the failure of Tenant to
timely or properly exercise the right of first offer.
34. USE OF ROOF AND RISERS.
Throughout the Term of this Lease, Tenant shall have access to and the right to
use a portion of the roof area of the Building (not to exceed Tenant’s
Proportionate Share of the roof area of the Building after deducting areas used
by Building systems) for the purpose of erection and maintenance of up to three
(3) communications antennas. Such rights shall be for the personal use of
Tenant. Landlord shall have the right to approve such installations, which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
and Tenant shall reasonably agree on the location of the area or areas to be
utilized by Tenant. Tenant shall be responsible for obtaining and maintaining
all governmental permits and licenses needed for such installations and Landlord
agrees to cooperate with Tenant in this regard in any reasonable manner
requested by Tenant. Tenant shall pay all costs of installing, maintaining,
insuring and removing such equipment, but such use shall otherwise be without
charge. Tenant shall operate and maintain any such equipment in accordance with
all applicable laws, statutes, codes and ordinances. Tenant shall operate any
such equipment in such a manner as will not materially interfere with any other
equipment which is then operating in the Complex at the time Tenant first
installs such equipment. Tenant shall install any such rooftop equipment in a
manner which does not void any existing warranty on the roof of the Building.
Landlord shall not use, or permit any other tenant or third party to use, the
roof for any purpose which would interfere with Tenant’s use of the roof. Upon
the expiration of earlier termination of this Lease, Tenant shall remove all
such equipment from the roof of the Building and repair any damage caused by
such removal, including removing any cabling and conduit connecting such
equipment to the Premises.

 

-50-



--------------------------------------------------------------------------------



 



35. STANDBY GENERATOR LICENSE.
A. License.
It is understood that Tenant desires to use certain space outside the Building,
at the location set forth on Exhibit G attached hereto and made a part hereof
(the “Generator Pad”), for Tenant’s exclusive use to install, operate and
maintain certain standby power generating facilities and related equipment
(collectively, “Generator Equipment”) directly related to the business of Tenant
at the Building. Subject to the terms and conditions of this Section 35,
Landlord hereby licenses to Tenant the exclusive right to use the Generator Pad
during the Term for the installation, operation and maintenance of the Generator
Equipment and for no other use or purpose whatsoever, for no separate fee or
charge.
B. Installation.
Tenant shall be solely responsible for the installation of the Generator
Equipment and shall, as a condition to installing and maintaining the Generator
Equipment and at Tenant’s sole cost and expense, (i) submit plans and
specifications depicting the size, location and manner of installation of the
Generator Equipment for Landlord’s approval, which shall not be unreasonably
withheld, conditioned or delayed, and (ii) secure all necessary consents and
approvals from all applicable governmental authorities to construct, operate and
maintain the Generator Equipment. The Generator Equipment shall further be
installed subject to and in accordance with the conditions and limitations set
forth in Section 9. Tenant shall be solely responsible for the installation of
the Generator Equipment, and all other support equipment, connecting lines and
other equipment used in connection therewith, at Tenant’s sole expense. Said
installation shall be in accordance with the aforementioned plans and
specifications approved by Landlord. Tenant agrees to indemnify, defend and hold
harmless Landlord from and against all losses, damages, costs and expenses
arising from or relating to the installation, maintenance, repair, use and
removal of the Generator Equipment. All such Generator Equipment shall be
constructed and installed by Tenant in a lien-free and good and workmanlike
manner, in accordance with all applicable laws, statutes, codes and ordinances,
and in compliance with the requirements of the insurers of the Building.
C. Laws.
Tenant will comply with all laws, statutes, codes and ordinances, and insurance
requirements relating to the operation, maintenance and repair of the Generator
Equipment, including, but not limited to (i) obtaining and maintaining, or
causing to be obtained and maintained, all applicable permits required for the
installation, operation, maintenance and repair of the Generator Equipment,
(ii) implementing a Spill Prevention Control and Countermeasures Plan (as
required by federal, state, or local regulations), and (iii) maintaining and
inspecting the Generator Equipment and related equipment and keeping records
related thereto. Upon Landlord’s request, Tenant will allow Landlord to inspect
all records relating to the installation, operation, maintenance and repair of
the Generator

 

-51-



--------------------------------------------------------------------------------



 



Equipment. Tenant will immediately report to Landlord any spill or release and
any citations or notices of violation and will provide Landlord with copies
thereof. Such notification will not relieve Tenant from its obligations to
notify governmental agencies. Any cleanup or remediation of any spill or release
or otherwise required by any governmental agency will be completed by Tenant in
accordance with all applicable laws, statues, codes and ordinances. Landlord may
make periodic inspections to ensure regulatory compliance and the proper
operation, maintenance and repair of the Generator Equipment. Tenant shall give
to Landlord notice of any notices which Tenant receives from third parties that
any of the Generator Equipment is or may be in violation of any law, statute,
code or ordinance. Tenant shall pay all taxes of any kind or nature whatsoever
levied upon the Generator Equipment and all licensing fees, franchise taxes and
other charges, expenses and other costs of any nature whatsoever relating to the
construction, ownership, maintenance and operation of the Generator Equipment.
D. No Interference.
The installation and operation of the Generator Equipment shall not interfere
with the safety or operation of the Complex.
E. Fuel.
Landlord shall not be required to provide any sources of power or fuel for the
Generator Equipment. Except during emergency operation of the Generator
Equipment, Tenant shall not fill the fuel storage tank for the Generator
Equipment during normal business hours.
F. Removal.
Within sixty (60) days after expiration or termination of this Lease, Tenant, at
Tenant’s sole cost and expense, shall remove all of the Generator Equipment
installed hereunder. Tenant shall pay all costs and expenses of any such
removal. Tenant must document the removal of any fuel storage tank with a report
prepared by a qualified consultant, evidencing either no impact to soil and
groundwater or that any impacted soil or groundwater has been remediated in a
manner and to a level satisfactory to Landlord in its sole discretion.
G. Casualty.
If the Generator Pad shall be damaged by fire or other casualty rendering it
unusable by Tenant, the Basic Rent payable under the Lease shall not be abated.
H. Terms.
Tenant’s use of the Generator Pad shall be subject to the same terms and
conditions as Tenant’s use of the interior of the Building, including, without
limitation, the indemnification by Tenant set forth in Section 11B.
I. Personal.
The license and rights set forth in this Section 35 are personal to GTSI Corp.,
any Qualified Affiliate, any permitted subtenant of at least two (2) whole
floors in the Building or any permitted assignee.
[Signatures are on the following page.]

 

-52-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

              LANDLORD:   TENANT:
 
            SP HERNDON DEVELOPMENT, LP,   GTSI CORP., a Delaware limited
partnership   a Delaware corporation
 
           
By:
      By:    
 
           
 
           
Title:
      Title:    
 
           

     
STATE OF  _____ 
  ) 
 
  ) SS:
COUNTY OF  _____ 
  ) 

On this  _____  day of  _____  , 2007, before me appeared  _____  , to me
personally known, who being by me duly sworn, did say that (he) (she) is the
 _____  of SP Herndon Development, LP, the limited partnership that executed the
within and foregoing instrument and that said instrument was signed and sealed
in behalf of said limited partnership by proper authority, and said  _____ 
acknowledged said instrument to be the free act and deed of said limited
partnership.
 
NOTARY PUBLIC
My commission expires:                                         

     
STATE OF  _____ 
  ) 
 
  ) SS:
COUNTY OF  _____ 
  ) 

On this  _____  day of  _____  , 2007, before me appeared  _____  , to me
personally known, who being by me duly sworn, did say that (he) (she) is the
 _____  of GTSI Corp., the corporation that executed the within and foregoing
instrument and that said instrument was signed and sealed in behalf of said
corporation by authority of its Board of Directors, and that the seal affixed is
the corporate seal of said corporation and said  _____  acknowledged said
instrument to be the free act and deed of said corporation.
 
NOTARY PUBLIC
My commission expires:                                         

 

-53-



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN OF PREMISES

(GTSI STACKING DIAGRAM) [c71759c7175901.gif]

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
RULES AND REGULATIONS
1. Tenant shall not make any room-to-room canvas to solicit business from other
tenants in the Complex and shall not exhibit, sell or offer to sell, use, rent
or exchange any item or services in or from the Premises unless ordinarily
included within Tenant’s use of the Premises as specified in the Lease.
2. Tenant shall not make any use of the Premises which may be dangerous to
person or property or which shall increase the cost of insurance or require
additional insurance coverage.
3. Tenant shall not paint, display, inscribe or affix any sign, picture,
advertisement, notice, lettering or direction or install any lights on any part
of the outside or inside of the Complex, other than the Premises, and then not
on any part of the inside of the Premises which can be seen from outside the
Premises, except as approved by Landlord in writing.
4. Tenant shall not use the name of the Building or the Complex in advertising
or other publicity, except as the address of its business, and shall not use
pictures of the Building or the Complex in advertising or publicity. Neither
Landlord nor Tenant shall issue any press release announcing the signing of the
Lease which contains confidential information or financial terms without
Landlord’s approval of the contents thereof.
5. Tenant shall not obstruct or place objects on or in sidewalks, entrances,
passages, courts, corridors, vestibules, halls, elevators and stairways in and
about the Complex. Tenant shall not place objects against glass partitions or
doors or windows or adjacent to any open common space which would be unsightly
from the Complex corridors or from the exterior of the Complex.
6. Bicycles shall not be permitted in the Complex other than in locations
designated by Landlord.
7. Tenant shall not allow any animals, other than seeing eye dogs, in the
Premises or the Complex.
8. Tenant shall not disturb other tenants or make excessive noises, cause
disturbances, create excessive vibrations, odors or noxious fumes or use or
operate any electrical or electronic devices or other devices that emit
excessive sound waves or are dangerous to other tenants of the Complex or that
would interfere with the operation of any device or equipment or radio or
television broadcasting or reception from or within the Complex or elsewhere,
and shall not place or install any projections, antennae, aerials or similar
devices outside of the Complex or the Premises.
9. Tenant shall not waste electricity or water and shall cooperate fully with
Landlord to assure the most effective operation of the Complex’s heating and air
conditioning, and shall refrain from attempting to adjust any controls except
for the thermostats within the Premises. Tenant shall keep all doors to the
Premises closed.

 

B-1



--------------------------------------------------------------------------------



 



10. Unless Tenant installs new doors to the Premises, Landlord shall furnish two
sets of keys for all doors to the Premises at the commencement of the Term.
Tenant shall furnish Landlord with duplicate keys for any new or additional
locks on doors installed by Tenant. When the Lease is terminated, Tenant shall
deliver all keys to Landlord and will provide to Landlord the means of opening
any safes, cabinets or vaults left in the Premises.
11. Except as otherwise provided in the Lease, Tenant shall not install any
signal, communication, alarm or other utility or service system or equipment
without the prior written consent of Landlord.
12. Tenant shall not use any draperies or other window coverings instead of or
in addition to the Building standard window coverings provided by Landlord for
exclusive use throughout the Complex.
13. Landlord may require that all persons who enter or leave the Complex
identify themselves to watchmen, by registration or otherwise. Landlord,
however, shall have no responsibility or liability for any theft, robbery or
other crime in the Complex. Tenant shall assume full responsibility for
protecting the Premises, including keeping all doors to the Premises locked
after the close of business.
14. Tenant shall not overload floors; and Tenant shall obtain Landlord’s prior
written approval as to size, maximum weight, routing and location of business
machines, safes, and heavy objects. Tenant shall not install or operate
machinery or any mechanical devices of a nature not directly related to Tenant’s
ordinary use of the Premises.
15. In no event shall Tenant bring into the Complex inflammables such as
gasoline, kerosene, naphtha and benzene, or explosives or firearms or any other
articles of an intrinsically dangerous nature.
16. Furniture, equipment and other large articles may be brought into the
Complex only at the time and in the manner reasonably designated by Landlord.
Tenant shall furnish Landlord with a list of furniture, equipment and other
large articles which are to be removed from the Building, and Landlord may
require advance notice before allowing anything to be moved in or out of the
Complex. Movements of Tenant’s property into or out of the Complex and within
the Complex are entirely at the risk and responsibility of Tenant.
17. No person or contractor, unless approved in advance by Landlord, shall be
employed to do janitorial work, interior window washing, cleaning, decorating or
similar services in the Premises.
18. Tenant shall not use the Premises for lodging, cooking (except for microwave
and toaster ovens and coffee makers) or manufacturing or selling any alcoholic
beverages or for any illegal purposes.
19. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

B-2



--------------------------------------------------------------------------------



 



20. Tenant shall cooperate and participate in all reasonable security programs
affecting the Complex.
21. Tenant shall not loiter, eat, drink, sit or lie in the lobby or other public
areas in the Complex, except in designated areas. Tenant shall not go onto the
roof of the Complex or any other non-public areas of the Complex (except the
Premises), and Landlord reserves all rights to control the public and non-public
areas of the Complex. In no event shall Tenant have access to any electrical,
telephone, plumbing or other mechanical closets without Landlord’s prior written
consent.
22. Tenant shall not use the freight or passenger elevators, loading docks or
receiving areas of the Complex except in accordance with regulations for their
use established by Landlord.
23. Tenant shall not dispose of any foreign substances in the toilets, urinals,
sinks or other washroom facilities, nor shall Tenant permit such items to be
used other than for their intended purposes; and Tenant shall be liable for all
damage as a result of a violation of this rule.
24. Tenant shall not allow its employees to use the public areas of the Complex
as smoking areas.

 

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
WORK LETTER AGREEMENT
This Work Letter Agreement (“Work Letter Agreement”) is attached to and made an
integral part of that certain Office Lease (the “Lease”) between GTSI Corp., a
Delaware corporation, as “Tenant,” and SP Herndon Development, LP, a Delaware
limited partnership, as “Landlord,” relating to demised premises (“Premises”) at
the building commonly known as 2553 Dulles View Drive, Herndon, Virginia (the
“Building”), which Premises are more fully identified in the Lease. Capitalized
terms used herein, unless otherwise defined in this Work Letter Agreement, shall
have the respective meanings ascribed to them in the Lease.
1. LANDLORD’S WORK. Landlord will provide, construct and install, at no cost to
Tenant, the “Landlord’s Work” as set forth on Schedule 1 attached hereto.
Landlord shall use reasonable efforts to substantially complete Landlord’s Work
to enable the commencement of construction of Tenant’s Work (as hereinafter
defined) by April 1, 2008. Within ten (10) days after notice from Landlord that
Landlord’s Work is substantially complete, Tenant shall have the right to
inspect the Premises and notify Landlord of punchlist items of Landlord’s Work
which need to be corrected, repaired or completed. Landlord shall correct,
repair or complete such punchlist items as expeditiously as possible, and in any
event within thirty (30) days (subject to Section 25H of the Lease). Failure of
Tenant to notify Landlord of any punchlist items within such 10-day period shall
be deemed to be Tenant’s acceptance of Landlord’s Work, subject to latent
defects as described in Section 4A of the Lease. If Landlord fails to
substantially complete Landlord’s Work by April 1, 2008 (the “Outside Completion
Date”), and such failure delays the performance of Tenant’s Work, then Base Rent
first accruing under the Lease shall abate for a number of days equal to (x) two
(2) multiplied by (y) the number of days in the period commencing on the day
following the Outside Completion Date and expiring on the date Landlord
substantially completes Landlord’s Work. Notwithstanding the foregoing, if
Landlord is delayed in substantially completing Landlord’s Work due to an event
of force majeure as described in Section 25H of the Lease, the Outside
Completion Date shall be extended by the number of days of such force majeure
delay, to a maximum of sixty (60) additional days. The remedy set forth above in
this Paragraph 1 is Tenant’s sole remedy, and Landlord’s sole liability, for any
delays in substantial completion of Landlord’s Work.
2. TENANT’S WORK. Landlord will cause to be constructed, at Tenant’s sole cost
and expense (subject to payment from Landlord’s Contribution (as defined in
Paragraph 3 below)), the leasehold improvements shown on the Final Plans (as
defined in Paragraph 4 below) (“Tenant’s Work”). Tenant’s Work will be designed
as described in this Work Letter Agreement. Tenant will pay all of Landlord’s
costs of causing the Tenant’s Work to be designed and installed, plus 1.25% of
the sum of all hard costs of Tenant’s Work for Landlord’s supervisory fee. There
will be no other supervisory fee or engineering staffing fee imposed by Landlord
for Tenant’s Work.

 

C-1



--------------------------------------------------------------------------------



 




3. LANDLORD’S CONTRIBUTION; EXCESS AMOUNTS.
(a) Landlord shall make a dollar contribution in the amount of $70.00 per square
foot of the Initial Rentable Area (“Landlord’s Contribution”), for application
to the extent thereof to the cost of Tenant’s Work. Not less than eighty percent
(80%) of Landlord’s Contribution shall be used in connection with planning and
constructing of Tenant’s Work, which shall include all architectural and
engineering fees, construction costs, telecommunications wiring and security
installations. Tenant shall have the right to utilize up to 20% of Landlord’s
Contribution for any expense of Tenant as may be associated with
(a) telecommunications equipment and installation, (b) furniture, fixtures and
equipment, to include exterior building signage, (c) other specialty trade
fixtures and equipment as elected by Tenant for the Premises, (d) legal fees and
consultant fees, (e) any moving cost of any kind and (f) a rent credit as
provided below. If the cost of Tenant’s Work exceeds Landlord’s Contribution,
Tenant shall have sole responsibility for the payment of such excess cost. If
the cost of Tenant’s Work is less than Landlord’s Contribution, Tenant may
receive a credit against the Rent next coming due for such excess amount (not to
exceed in any case, in the aggregate with the other costs described in clauses
(a) through (e) above, 20% of Landlord’s Contribution).
(b) If Tenant desires further funds in connection with the cost of Tenant’s
Work, upon Tenant’s written request prior to the Commencement Date, so long as
Tenant is not then in Material Default under the Lease, Landlord shall increase
Landlord’s Contribution by the amount requested in writing by Tenant (the
“Additional Allowance”), up to a maximum of $5.00 per square foot of the Initial
Rentable Area, which amount shall be deemed to be a loan from Landlord to Tenant
on the terms and conditions hereinafter set forth. If Tenant so elects to draw
the Additional Allowance, the amount of such Additional Allowance shall be
amortized on a straight-line basis over the initial Term with interest on the
principal balance from time to time outstanding at seven percent (7%) per annum,
compounded, and shall be repaid by Tenant to Landlord in equal monthly
installments at the same time as Monthly Base Rent is due under the Lease, which
installments shall be deemed to be additional Rent under the Lease. Upon the
early termination of the Term for any reason or upon the occurrence of a
Material Default by Tenant under the Lease, at Landlord’s option exercised by
written notice to Tenant, the entire unpaid principal balance of the Additional
Allowance and all accrued and unpaid interest thereon shall immediately become
due and payable. If Tenant elects to draw the Additional Allowance, Landlord and
Tenant shall promptly execute and deliver an amendment to the Lease reflecting
the draw of the Additional Allowance and the terms herein provided regarding
repayment thereof. Notwithstanding anything in this subparagraph (b) to the
contrary, (x) Tenant may draw the Additional Allowance only if the aggregate
cost of Tenant’s Work (including change orders) exceeds the amount of Landlord’s
Contribution and (y) such Additional Allowance may be used only to pay for the
cost of Tenant’s Work (including change orders).
(c) Landlord shall also pay on behalf of Tenant, to Tenant’s space planner, the
cost of the initial test fit of up to three (3) floors (not to exceed 12¢ per
square foot of the Initial Rentable Area).

 

C-2



--------------------------------------------------------------------------------



 



(d) If required by Landlord’s Mortgagee, payment of Landlord’s Contribution
shall be made through a title insurance company escrow designated by Landlord or
Landlord’s Mortgagee and paid for by Landlord. Payments to Contractor (as
hereinafter defined) and payments of all other costs associated with Tenant’s
Work as the Tenant’s Work shall be made as Tenant’s Work progresses, upon
Landlord’s or, if applicable, the title insurance company’s, satisfactory review
of architect’s certificates, lien waivers and sworn statements from Contractor
and other applicable parties and, if applicable, upon the title insurance
company’s willingness to issue title insurance over mechanic’s liens relating to
Tenant’s Work to the date of each draw. Tenant or Contractor, as applicable,
will be obligated to provide architect’s certificates, contractor’s affidavits,
partial and final waivers of lien, and any additional reasonable documentation
(including, without limitation, contractor indemnifications) which may be
requested by Landlord, Landlord’s Mortgagee or, if applicable, such title
insurance company consistent with any title insurance requirements concerning
Tenant’s Work. If Landlord receives a complete and proper draw request
(including the documentation set forth above) by the fifth (5th) day of a
calendar month, payment of such draw will be made within forty-five (45) days
thereafter. Complete and proper draw requests received after the fifth (5th) day
of a calendar month will be paid within sixty (60) days thereafter. In no event,
however, shall Landlord be obligated to pay more than one draw in any calendar
month.
(e) If Landlord wrongfully fails to pay any portion of Landlord’s Contribution
then owing to Contractor and as a result of such failure Contractor threatens to
cease Tenant’s Work, then if such failure continues for ten (10) business days
after notice from Tenant, Tenant may pay the amounts properly owed to
Contractor. If Tenant is not then in Material Default under the Lease, Landlord
shall reimburse Tenant for amounts properly paid by Tenant to Contractor
pursuant to the immediately preceding sentence and, if Landlord fails to do so
and such failure continues for more than ten (10) business days after notice
from Tenant, then Tenant may set-off the amounts so owed by Landlord against
Base Rent first coming due under the Lease.
4. CONSTRUCTION DRAWINGS. Tenant will provide Landlord with construction
drawings for Tenant’s Work (“Construction Drawings”) prepared by Fox Architects.
Landlord will approve or disapprove the Construction Drawings in writing within
ten (10) days after receipt. Landlord will not withhold its approval except for
reasonable cause and will not act in an arbitrary or capricious manner in
connection with approving the Construction Drawings. Landlord’s disapproval of
the Construction Drawings shall not be considered unreasonable if any of the
work contemplated is likely to adversely affect Building systems, the structure
of the Building, or the safety of the Building and/or its occupants; might
impair Landlord’s ability to furnish services to Tenant or other tenants in the
Building; would increase the cost of operating the Building; would violate any
laws; contains or uses hazardous materials; would adversely affect the exterior
appearance of the Building; might adversely affect another tenant’s premises; or
is likely to be substantially delayed because of unavailability of materials or
labor. If Landlord disapproves the Construction Drawings, Tenant will revise the
Construction Drawings and submit the same to Landlord. This process shall be
repeated until the Construction Drawings are approved by Landlord (the “Final
Plans”). Tenant shall be responsible for obtaining a building permit for
Tenant’s Work consistent with the Final Plans. Tenant represents and warrants
that the Final Plans and the Tenant’s Work contemplated thereby shall be in
compliance with applicable building and zoning laws, ordinances, regulations and
any covenants, conditions or restrictions affecting the Building, and that the
same will be in accordance with good engineering and architectural practice. Any
approval by Landlord of any of the Construction Drawings shall not in any way
constitute a representation or warranty of Landlord as to the adequacy or
sufficiency of such drawings, or Tenant’s Work, for any reason, purpose or
condition, but such approval shall merely be the consent of Landlord, as may be
required hereunder, in connection with performance of Tenant’s Work in
accordance with the Final Plans.

 

C-3



--------------------------------------------------------------------------------



 



5. CONTRACTORS.
(a) Tenant shall select one of E.E. Reed, HITT or Davis to act as the general
contractor for Tenant’s Work (“Contractor”), subject to the conditions and
limitations below. Tenant shall negotiate the construction contract with
Contractor (the “Construction Contract”) and Landlord shall enter into such
Construction Contract with Contractor, provided the Construction Contract is
reasonably acceptable to Landlord, is a typical contract for leasehold
improvements of a scope equal to the scope of Tenant’s Work and complies with
the other terms of this Work Letter. Tenant shall be solely entitled to the
benefit of any liquidated damages, delay penalties or comparable compensation
from Contractor for late completion of Tenant’s Work. Tenant acknowledges that
it is Landlord’s and Tenant’s intent that Landlord have no responsibility under
the Construction Contract (other than payment of Landlord’s Contribution as
provided above).
(b) Without limitation of the indemnification provisions contained in the Lease,
to the fullest extent permitted by law, Tenant agrees to indemnify, protect,
defend and hold harmless Landlord, the parties listed or required by the Lease
to be named as additional insureds, and their respective beneficiaries,
partners, directors, officers, employees, managers, members and agents, from and
against all claims, liabilities, losses, damages and expenses of whatever nature
arising out of or in connection with the Construction Contract or the
performance of Tenant’s Work, including, without limitation, the cost of any
repairs to the Premises or Building necessitated by activities of Contractor,
bodily injury to persons or damage to the property of Tenant, its employees,
agents, invitees, licensees or others.
(c) Tenant acknowledges and agrees that the Construction Contract must contain
the following provisions:
(i) Before commencing Tenant’s Work, Contractor shall submit the following
information and items to Landlord for Landlord’s review and approval (which
approval shall not be unreasonably withheld, conditioned or delayed) and
Landlord agrees to grant or withhold such approval within ten (10) days after
submission of the applicable items:
a. A detailed critical path construction schedule containing the major
components of Tenant’s Work and the time required for each, including the
scheduled commencement date of construction of Tenant’s Work, milestone dates
and the estimated date of completion of construction.
b. An itemized statement of estimated construction cost, including fees for
permits and architectural and engineering fees, using information known at the
time (and updating such statement as new information arises).

 

C-4



--------------------------------------------------------------------------------



 



c. The names and addresses of the subcontractors to be engaged for Tenant’s
Work. Landlord has the right to approve or disapprove all or any one or more of
the proposed subcontractors, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon Tenant’s request at any time prior to the
commencement of Tenant’s Work, Landlord will reasonably consider a list of
Contractor’s proposed subcontractors. Contractor may seek Landlord’s approval of
subcontractors who are not a major trade subcontractor after Contractor
commences Tenant’s Work, provided no such subcontractor shall commence work
until Landlord has granted its approval of such subcontractor.
d. Certified copies of insurance policies or certificates of insurance as
hereinafter described.
(ii) Contractor shall use only new, first-class materials in Tenant’s Work,
except where explicitly shown in the Approved Plans. All Tenant’s Work shall be
done in a good and workmanlike manner. Contractor must provide a warranty of at
least one year duration from the completion of Tenant’s Work against defects in
workmanship and materials on all work performed and equipment installed in the
Premises as part of Tenant’s Work.
(iii) Contractor shall make all reasonable efforts and take all reasonable steps
appropriate to assure that all construction activities undertaken do not
unreasonably interfere with the operation of the Complex or with other tenants
and occupants of the Complex. Contractor shall take all precautionary steps to
minimize dust, noise and construction traffic, and to protect its facilities and
the facilities of others affected by Tenant’s Work and to properly police same.
Construction equipment and materials are to be kept within the Premises and
delivery and loading of equipment and materials shall be done at such locations
and at such time as Landlord shall direct so as not to burden the construction
or operation of the Complex. If and as required by Landlord, the Premises shall
be sealed off from the balance of the office space on the floor(s) containing
the Premises so as to minimize the dispersement of dirt, debris and noise.
Contractor shall repair and restore any damage to the Complex caused by
Contractor or arising in connection with Tenant’s Work.
(iv) Contractor shall secure and maintain (and shall cause its subcontractors to
secure and maintain) during the continuance of construction and fixturing work
within the Building or Premises, insurance in the following minimum coverages
and the following minimum limits of liability:
a. Worker’s Compensation and Employer’s Liability Insurance with limits of not
less than $500,000.00, or such higher amounts as may be required from time to
time by any Employee Benefit Acts or other statutes applicable where the work is
to be performed, and in any event sufficient to protect Contractor (and such
subcontractors) from liability under the aforementioned acts.

 

C-5



--------------------------------------------------------------------------------



 



b. Comprehensive General Liability Insurance (including Contractors’ Protective
Liability) in an amount not less than $1,000,000.00 per occurrence, whether
involving bodily injury liability (or death resulting therefrom) or property
damage liability or a combination thereof with a minimum aggregate limit of
$2,000,000.00, and with umbrella coverage with limits not less than
$5,000,000.00. Landlord shall lower such required limits for those
subcontractors whose activities do not expose Landlord to significant liability,
as determined by Landlord in its reasonable discretion. Such insurance shall
provide for explosion and collapse, completed operations coverage and broad form
blanket contractual liability coverage and shall insure Contractor and the
subcontractors against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others and arising from its
operations under the contracts whether such operations are performed by
Contractor or by anyone directly or indirectly employed by any of them.
c. Comprehensive Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired, or non
owned in an amount not less than $500,000.00 for each person in one accident,
and $1,000,000.00 for injuries sustained by two or more persons in any one
accident and property damage liability in an amount not less than $1,000,000.00
for each accident. Such insurance shall insure Contractor (or such
subcontractor) against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others arising from its
operations under the contracts, whether such operations are performed by
Contractor (or such subcontractor), or by anyone directly or indirectly employed
by any of them.
d. “All-risk” builder’s risk insurance upon the entire Tenant’s Work to the full
insurable value thereof. This insurance shall include the interests of Landlord
and Tenant (and their respective contractors and subcontractors of any tier to
the extent of any insurable interest therein) in Tenant’s Work and shall insure
against the perils of fire and extended coverage and shall include “all risk”
builder’s risk insurance for physical loss or damage including, without
duplication of coverage, theft vandalism and malicious mischief. If portions of
Tenant’s Work are stored off the site of the Building or in transit to said site
are not covered under said “all risk” builder’s risk insurance, then Contractor
shall effect and maintain similar property insurance on such portions of
Tenant’s Work. Any loss insured under said “all risk” builder’s risk insurance
is to be adjusted with Landlord and Tenant and made payable to Landlord, as
trustee for the insureds, as their interests may appear.

 

C-6



--------------------------------------------------------------------------------



 



All policies (except the worker’s compensation policy) shall be endorsed to
include as additional insured parties Landlord, Landlord’s Mortgagee and
Landlord’s property manager, and their respective beneficiaries, partners,
directors, officers, employees and agents. The waiver of subrogation provisions
contained in the Lease shall apply to all insurance policies (except the
workmen’s compensation policy) to be obtained by Contractor pursuant to this
paragraph. The insurance policy endorsements shall also provide that all
additional insured parties shall be given 30 days’ prior written notice of any
reduction, cancellation or non renewal of coverage (except that ten (10) days’
notice shall be sufficient in the case of cancellation for non payment of
premium) and shall provide that the insurance coverage afforded to the
additional insured parties thereunder shall be primary to any insurance carried
independently by said additional insured parties. Additionally, where
applicable, each policy shall contain a cross liability and severability of
interest clause.
6. CHANGES TO FINAL PLANS. Tenant will notify Landlord of any desired revisions
to the Final Plans by submitting such revisions to Landlord. If Landlord
approves the revisions, Landlord will notify Tenant of the additional cost of
Tenant’s Work. Tenant will approve or disapprove the increased cost within five
(5) business days after Landlord notifies Tenant of the additional cost. If
Tenant fails to notify Landlord of its approval or disapproval of the additional
cost within the five (5) business day period, Tenant is deemed to have
disapproved the additional cost. If Tenant disapproves the additional cost,
Tenant is deemed to have withdrawn its proposed revisions to the Final Plans.
7. TENANT’S REPRESENTATIVE. Tenant designates Mike Solomon as Tenant’s
representative to notify Landlord of any revisions to the Final Plans as
described in Paragraph 6 and to provide any notices or directions to Landlord
regarding Tenant’s Work. Tenant may subsequently designate a different
individual as such representative.
8. COMPLETION OF TENANT’S WORK. If Tenant’s Work is not substantially completed
on or before the Target Commencement Date for any reason, then the Lease shall
remain in effect, Landlord shall have no liability to Tenant as a result of any
delay in occupancy (except as expressly provided in Paragraph 1 above), and the
Commencement Date shall continue to be determined as provided in Section 1A of
the Lease, but the Rent Commencement Date and the Expiration Date shall not be
affected by such delay. If Contractor is in breach or default under the
Construction Contract, upon Tenant’s request, and at Tenant’s sole cost and
expense and at no liability to Landlord, Landlord shall attempt to enforce the
Construction Contract as directed by Tenant. Tenant acknowledges that Landlord
does not guarantee that it will be successful in such enforcement. If it is the
intent of the parties that by virtue of allowing Tenant to select Contractor and
negotiate the Construction Contract, Tenant will bear all risk of delays in
Tenant’s Work, defects in Tenant’s Work and negligence or willful misconduct of
Contractor or any subcontractor.
9. EARLY ACCESS. Landlord shall grant to Tenant and Tenant’s agents a license to
enter the Premises prior to the Commencement Date in order that Tenant may do
other work required by Tenant to make the Premises ready for Tenant’s use and
occupancy. It shall be a condition to the grant by Landlord and continued
effectiveness of such license that:

 

C-7



--------------------------------------------------------------------------------



 



(i) Tenant shall give to Landlord not less than five (5) days’ prior written
notice of its request to have such access to the Premises, which notice shall
contain and/or shall be accompanied by: (A) a description of and schedule for
the work to be performed by those persons and entities for whom and which such
access is being requested; (B) the names and addresses of all contractors,
subcontractors and material suppliers for whom and which such early access is
being requested and the approximate number of individuals, itemized by trade,
who will be present in the Premises; (C) copies of all contracts pertaining to
the performance of the work for which such early access is being requested;
(D) copies of all plans and specifications pertaining to the work for which such
access is being requested; (E) copies of all licenses and permits, if any,
required in connection with the performance of the work for which such access is
being requested; (F) certificates of insurance (in amounts and with insured
parties satisfactory to Landlord) and instruments of indemnification against all
claims, costs, expenses, damages and liabilities which may arise in connection
with such work; and (G) assurances of the availability of funds sufficient to
pay for all such work. All of the foregoing shall be subject to Landlord’s
approval, which shall not be unreasonably withheld, conditioned or delayed.
(ii) Such early access shall be subject to scheduling by Landlord.
(iii) Tenant’s agents, contractors, workmen, mechanics, suppliers and invitees
shall work in harmony and not interfere with Landlord and Landlord’s agents in
performing Landlord’s Work, Tenant’s Work, Landlord’s work in other premises and
in common areas of the Building, or the general operation of the Building. If at
any time such entry shall cause or threaten to cause such disharmony, Landlord
may withdraw such license upon forty-eight (48) hours’ prior written notice to
Tenant.
Any such entry into and occupation of the Premises by Tenant shall be deemed to
be under all of the terms, covenants, conditions and provisions of the Lease,
excluding only the covenant to pay Base Rent and Adjustment Rent and
specifically including the provisions of Sections 9, 10C and 11 thereof.
Landlord shall not be liable for any injury, loss or damage which may occur to
any of Tenant’s work or installations made in the Premises or to property placed
therein prior to the commencement of the Term, the same being at Tenant’s sole
risk and liability. Tenant shall be liable to Landlord for any damage to the
Premises or to any portion of Tenant’s Work caused by Tenant or any of Tenant’s
employees, agents, contractors, workmen or suppliers. In the event the
performance of the work by Tenant, its agents, employees or contractors causes
extra costs to Landlord, Tenant shall reimburse Landlord for the entire extra
cost.
10. MISCELLANEOUS.
(a) Unless otherwise indicated, all references in this Work Letter Agreement to
a “number of days” shall mean and refer to calendar days. In all instances in
this Work Letter Agreement where Tenant is required to approve or deliver an
item, if no written notice of approval is given or the item is not delivered
within the stated time period, at the end of such period the item shall
automatically be deemed disapproved by Tenant, and any delay resulting therefrom
shall constitute a Tenant Delay.

 

C-8



--------------------------------------------------------------------------------



 



(b) Freight elevator service shall be made available to Contractor without
charge during normal construction hours and at any other time that an engineer
is present at the Building or is not required, in Landlord’s reasonable
judgment, to be present at the Building in connection with Tenant’s use of the
freight elevator. Contractor shall also be allowed to use two (2) bathrooms in
the Building, as designated by Landlord, free of charge during the performance
of Tenant’s Work. Contractor shall be responsible for protecting and cleaning
such bathrooms and shall repair and restore any damage thereto cause by
Contractor or occurring during the performance of Tenant’s Work. Tenant shall
not be charged for electricity consumed by Contractor in the performance of
Tenant’s Work.
(c) If the Plans for Tenant’s Work require the construction and installation of
more fire hose cabinets or telephone/electrical closets than the number
regularly provided by Landlord in the core of the Building in which the Premises
are located, Tenant agrees to pay all costs and expenses arising from the
construction and installation of such additional fire hose cabinets or
telephone/electrical closets.
(d) Time is of the essence of this Work Letter Agreement.
(e) Tenant’s failure to pay any amounts owed by Tenant hereunder when due or
Tenant’s failure to perform its obligations hereunder shall also constitute a
default under the Lease and Landlord shall have all the rights and remedies
granted to Landlord under the Lease for nonpayment of any amounts owed
thereunder or failure by Tenant to perform its obligations thereunder.
(f) Notices under this Work Letter Agreement shall be given in the same manner
as under the Lease.
(g) The headings set forth herein are for convenience only.
(h) This Work Letter Agreement sets forth the entire agreement of Tenant and
Landlord regarding Landlord’s Work and Tenant’s Work. This Work Letter may only
be amended if in writing, duly executed by both Landlord and Tenant.
(i) This Work Letter Agreement applies only to Landlord’s Work and Tenant’s Work
as described herein. Subsequent alterations to the Premises are governed by
Section 9 of the Lease.

 

C-9



--------------------------------------------------------------------------------



 



SCHEDULE 1
BASE BUILDING COMPONENTS
The following is a list of base Building items that will be provided at
Landlord’s expense, unless it is specified for a specific item that Tenant will
pay the cost, or participate in the cost:

1.  
VAV System: Landlord shall provide a typical floor main HVAC (medium pressure)
loop. Landlord will provide and deliver to Tenant building standard VAV boxes
(Landlord to provide VAV box specs). VAV boxes located on the perimeter will get
electric reheat coils. Landlord will provide VAV boxes and DDC controls not to
exceed more than one VAV box and DDC controls per 700 rentable square feet of
Tenant’s premises. Tenant will be responsible for installation of the VAV boxes
per Landlord approved Tenant plans and specifications. Tenants are responsible
for the cost of any expansion of, or additions to, the system that are required
for Tenant Improvements. The HVAC Design Specifications are as follows:

Outdoor Conditions:

     
Summer:
  95 F DB, 78 F WB
Winter:
  0 F DB

Inside Conditions:
All conditioned spaces except as listed below:

     
Summer:
  75 F DB, 50% RH
Winter:
  70 F DB

Elevator equipment rooms, telephone rooms, electrical equipment rooms and
telephone closets: 60-95 F DB
Mechanical Equipment and Storage Rooms:

     
Summer:
  No conditioning.
Winter:
  60 F DB

     
Parking Garage:
  No conditioning.
Ventilation Air:
  Meets the requirements of ASHRAE 62.4 of 20 CFM per person when occupied at
one person per 140 sq. ft.

2.  
Landlord shall provide riser space in the closets from the NET-POP to the
Premises.

3.  
The base building floor slabs will be of sufficient distance apart to enable a
finished ceiling height of nine (9) feet clear throughout the Premises on all
typical floors with a minimum 6"-8” above ceiling grid for Tenant’s lights
(except for areas with HVAC trunk lines or other reasonable obstructions) and
ten (10) feet, six (6) inches on the first floor. The finished ceiling and
ceiling lighting will be installed as part of Tenant’s Work.

 

Schedule 1 - 1



--------------------------------------------------------------------------------



 



4.  
Landlord shall supply and install condenser water taps located on each floor of
the Premises for Tenant’s supplemental cooling units. The supplemental available
cooling tonnage capacity is approximately 4.5 tons per floor. There are 2 wet
columns per floor.

5.  
Landlord to provide a 50 circuit panel in the typical floor electrical closet
(Tenant to furnish breakers).

6.  
a. Landlord to provide contact points required for Tenant to tie into the Base
Building Life Safety System without the need for Base Building life safety
system expansion or booster panel(s).
b. Tenant shall pay for the cost associated with the terminations and
connections to the Base Building Life Safety Systems as it relates to the Tenant
work.

7.  
Landlord to comply with all applicable ADA, Fairfax County and State of Virginia
accessibility codes as in effect on the Commencement Date for the shell and
core, base building entrances, lobbies, elevators and toilet rooms.

8.  
Landlord to provide conduit raceway and required infrastructure work for
surveillance cameras in the lobby and at grade stairwells. Landlord to also
provide equipment (card readers and cameras) to connect the infrastructure work
for security badging and remote access.

9.  
At Tenant’s sole cost and expense, Tenant contractors to drain down as necessary
and refill the Fire Protection sprinkler system as required by the local fire
marshall.

10.  
Landlord to provide paint ready drywall at core and perimeter, including area
above perimeter windows. Tenant will be responsible for enclosing interior
columns as part of the Tenant Improvements.

11.  
Landlord to deliver a smooth and level concrete floor 1/3 inch within 10-foot
radius — non-cumulative.

12.  
Landlord to install eight (8) watts per square foot for Tenant lighting, power
and HVAC. Landlord to provide in the electrical closet an emergency lighting
panel, step down transformer with disconnect switch and a fire alarm cabinet.
Tenant responsible for power and lighting and electrical distribution within the
Premises. If Tenant requires more than eight (8) watts per square foot, such
upgrade shall be at Tenant’s cost.

13.  
Landlord to provide Base Building sprinkler risers, mains, loops and branch
piping with upturned heads per the Fairfax County code; but in no event shall
sprinkler heads installed by Landlord be less than one (1) for each 225 square
feet.

 

Schedule 1 - 2



--------------------------------------------------------------------------------



 



14.  
All toilet rooms shall be ADA compliant and shall meet the Fairfax County code
requirements and all requirements of the State of Virginia as in effect on the
Commencement Date.

15.  
Landlord to provide floor loading capacity of 80 PSF Live Load, plus 20 PSF Dead
Load for partitions (total 100 PSF), which is consistent with Class A standard
in market, subject to variation to satisfy Tenant’s requirements for a minimum
loading capacity.

16.  
Ingress and egress to the Base Building shall be controlled by access cards or
other electronic methods. Landlord shall install card access to: the base
building, elevators and fire stairs. Cost of equipment and installation and
cards for Tenant’s employees shall be paid by Landlord.

17.  
Landlord will provide Tenant with a Life Safety System, providing alarms,
strobes, detectors and lights in the common areas of the building. Additionally,
Landlord will provide sprinklers with heads turned up within the common areas
and Premises. Tenant will be responsible for dropping the sprinkler heads and
installing the code required fire life safety system within the Premises. Life
Safety system shall have adequate capacity to accommodate Tenant’s life safety
equipment tie in(s).

18.  
Landlord to provide building standard horizontal mini-blinds within the
Premises.

19.  
Landlord shall provide sleeves for cable tv or satellite to the building
including sleeves to each floor. Tenant shall be responsible for service
contract and cabling with the service provider. Tenant and or Service Contractor
shall be responsible for extending service from the floor core area to Tenant’s
space.

General Project Overview
PROJECT AMENITIES

     
Visitor surface parking:
  Initially 123 spaces including 4 handicap van spaces
 
   
Structured parking:
  Initially 1,243 spaces in a 5-level deck
 
   
Parking ratio:
  Initially approximately 3.8 spaces per 1,000 rentable square feet
 
   
Off-street loading:
  4 spaces per building
 
   
Landscaped courtyard
   

 

Schedule 1 - 3



--------------------------------------------------------------------------------



 



GENERAL BUILDING CRITERIA

     
Height:
  8 stories in each of two office towers
 
   
First Floor:
  15,210 rentable square feet
 
   
Typical Floors 2-7:
  22,321 rentable square feet
 
   
Eighth Floor:
  21,411 rentable square feet
 
   
Typical Bay:
  30’ x 38’ 
 
   
Core to exterior wall:
  approximately 46’
 
   
Typical floor-to-floor height:
  11’8” and 11’0” at structural drops
 
   
Typical floor-to-finished ceiling height:
  9’0" 
 
   
First floor-to-floor height:
  14’4" 
 
   
Lobby floor-to-ceiling height:
  11’6" 
 
   
First floor tenant ceiling height:
  9’0” with option to increase height to 10’0” or more 5’ space planning module

EXTERIOR BUILDING FINISHES
Window Walls: Green tinted low-e insulated vision glass with accent bands of
green reflective spandrel glass with natural anodized aluminum mullions.
Atrium: Green tinted low-e insulated vision glass at vertical glazing, laminated
green tinted low-e insulated vision glass at horizontal glazing with optional
frit or internal louvers to reduce solar heat gain.
Exterior Walls: Architectural precast panels in simulated light buff limestone
finish with polished granite wainscot.
Arcade and Entrance: Architectural precast columns with a polished granite
wainscot and accents. Polished stainless steel mullions, entry door frames and
hardware.
Penthouse: Centria metal panel system with deep horizontal profiles with silver
metallic coating. Top of penthouse capped with a metal communications spire.
MAIN LOBBY FINISHES
Floors: Cut stone
Walls: Millwork panel wall system with painted drywall
Ceilings: Ecophon lay-in ceiling system with polished stainless steel ornamental
light fixtures
Elevator Entry: Etched stainless steel elevator doors and satin finish stainless
steel frames and accessories

 

Schedule 1 - 4



--------------------------------------------------------------------------------



 



TYPICAL FLOOR FINISHES
Restrooms: Ceramic tile floors and wet walls, polymix finish on other walls with
2’ x 2’ acoustical tile ceilings. Polished granite lavatory countertops and
brushed stainless steel faucets. Painted metal overhead mounted toilet
partitions.
Corridors and Lobbies: High-quality commercial carpet on floors, vinyl wall
covering with wood base on walls and 2’ x 2’ acoustical tile ceilings. Core
service doors to be 8’0” high solid core wood doors with steel frames. Tenant
entry doors to be full height solid core wood doors and wood frames. All door
accessories to be stainless steel. Landlord responsible for costs of creating
common areas on any multi-tenant floor that is part of the initial Premises.
ELEVATORS
System: Four elevators of 3,500 lb. capacity and 350 f.p.m. geared traction
design per building. One elevator is designed to be a passenger/service “swing”
cab with 4,000 lb. rating.
Cab Finishes: Combination of polished and brushed stainless steel panels on
front walls, ceilings, doors and frame. Architectural millwork with stone
wainscot on side and rear walls. Floor finish to match building lobby flooring.
STRUCTURAL SYSTEMS
Framing: Long span post-tensioned concrete
Bay Sizes: 30’ x 38’ typical
Loading: 100 lbs. (80 lb. live load plus 20 lb. dead load). Additional load
capacity possible within 20 feet of the building cores.
ELECTRICAL
Tenant power, lighting and HVAC: 8 watts/SF
Emergency Power: 250 kw Emergency generator in each building for life-safety
systems.

 

Schedule 1 - 5



--------------------------------------------------------------------------------



 



HVAC
Building: Self-contained on-floor condenser water cooling units connected to a
two-cell rooftop cooling tower. Average 26,100 C.F.M. of cooling. Provision for
additional tenant cooling tower cell.
Typical Floor: Main feeder loop installed with connections to V.A.V. boxes on
typical floors (all provided by Landlord). Six VAV boxes and DDC controls are
installed and 18 additional V.A.V. boxes are stacked on each floor.
COMMUNICATIONS
COX and Verizon internet/fiber optics providers are available at the Building.
Verizon switching station located within 500’. WI-FI in first floor common area.
PLUMBING AND FIRE PROTECTION
The office building is fully protected with a wet pipe sprinkler system tied to
an electronic monitoring system located in the Fire Command Room located
adjacent to the main building lobby.
SECURITY SYSTEM
Card readers located at all building entries, the loading dock and in elevator
cabs.

 

Schedule 1 - 6



--------------------------------------------------------------------------------



 



EXHIBIT D
SUITE ACCEPTANCE AGREEMENT

     
PROPERTY:
  2553 Dulles View Drive, Herndon, Virginia
 
   
PREMISES:
  Floors                                         
 
   
LANDLORD:
  SP Herndon Development, LP
 
   
DEED OF LEASE DATED:
  October  _____  , 2007
 
   
TENANT:
  GTSI Corp.
 
   
TENANT’S
ADDRESS:
   
 
   
 
   
 
   

The undersigned Tenant under the deed of lease described above (the “Lease”)
hereby certifies to Landlord that:
A. Tenant is the tenant under the Lease for space in the above-referenced
Property demising approximately  _____  square feet of space (the “Premises”).
B. Tenant has accepted possession of the Premises pursuant to the Lease. The
lease term of the Lease commenced on  _____  . The “Rent Commencement Date”
under the Lease is  _____  . The lease term of the Lease expires on  _____  ,
subject to extension options. The last day for Tenant to deliver the “Initial
Expansion Notice” is  _____  . The last day for Tenant to deliver the Available
Expansion Notice is  _____  . For purposes of Section 29D of the Lease, the
third anniversary of the Rent Commencement Date is  _____  . For purposes of
Section 31A of the Lease, the last day of the fifth Lease Year is  _____  and
the last day of the seventh Lease Year is  _____  . Tenant’s notice exercising
the First Extension Option must be given not later than  _____  and Tenant’s
notice exercising the Second Extension Option must be given not later than
 _____  . Tenant has the right to extend the Lease for two (2) five (5) year
period(s).
C. All improvements required by the terms of the Lease to be made by Landlord
have been completed to the satisfaction of Tenant in all respects.
D. The Lease has not been assigned, sublet, modified, supplemented or amended in
any way. The Lease constitutes the entire agreement between the parties and
there are no other agreements between Landlord and Tenant concerning the
Premises. Tenant is not entitled to receive any concession or benefit (rental or
otherwise) or other similar compensation in connection with renting the Premises
other than as set forth in the Lease.

 

D-1



--------------------------------------------------------------------------------



 



1. The Lease is valid and in full force and effect and, to the best of Tenant’s
knowledge, neither Landlord nor Tenant is in default thereunder. Tenant
currently has no defense, setoff or counterclaim against Landlord arising out of
the Lease or in any way relating thereto, or arising out any other transaction
between Tenant and Landlord, and no event has occurred and no condition exists,
which with the giving of notice or the passage of time, or both, will constitute
a default under the Lease.

      TENANT:
 
    GTSI CORP., a Delaware corporation
 
   
By:
   
 
   
Its:
   
 
   

 

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LETTER OF CREDIT
IRREVOCABLE LETTER OF CREDIT
 _____  , 200  _____ 
[Name of Landlord]
                                        
                                        
Re: IRREVOCABLE LETTER OF CREDIT

Tenant’s Name:
Property Address:  
                                        
                                        

Dear [Landlord]:
We hereby issue our irrevocable standby letter of credit no.  _____  in favor of
 _____  (“Beneficiary”) to draw on [name and address of Bank] at [location in
Washington, D.C. metropolitan area] for the account of [name of Tenant] up to an
aggregate amount of  _____  ($  _____  ), available by your drafts at sight.
All drafts so drawn must be marked “drawn under Letter of Credit of [name of
Bank], No.  _____  , dated  _____  , 20_.”
We engage with you and/or your transferees that all drafts drawn and negotiated
under and in compliance and conformity with the terms of this Letter of Credit
will be duly accepted and honored by us upon presentation at this office on or
before the close of business on [acceptable expiration date—at least one year]
(after which time this Letter of Credit will be null and void) and will be
honored on the next Banking Day (as hereinafter defined) after received if
presented at this office prior to 12:00 Noon. All drafts presented at this
office after 12:00 Noon will be honored on the second Banking Day. For the
purposes hereof, “Banking Day” means a day of the year on which banks in
Washington, D.C. are not required or authorized, by applicable law, to close.
It is a condition of this Letter of Credit that it is transferable and may be
transferred in its entirety, but not in part, and may be successively
transferred by Beneficiary or any transferee of Beneficiary hereunder to a
successor transferee(s). Transfer under this Letter of Credit to such transferee
shall be effected upon presentation to us of the original letter of credit and
any amendments hereto, accompanied by our transfer form, appropriately
completed, along with our fee.

 

E-1



--------------------------------------------------------------------------------



 



It is a condition of this letter of credit that it shall be automatically
extended without amendment for one year from the expiry date hereof or any
future expiry date unless at least sixty (60) days prior to such expiry date we
notify Beneficiary by certified mail, return receipt requested, or overnight
courier that we elect not to renew this letter of credit for such additional
period.
Except as otherwise expressly stated hereinabove, this Letter of Credit is
issued subject to the International Standby Practices 1998 Publication 590.

              Sincerely yours,
 
       
 
  By:    
 
       
 
  Its:    
 
       
 
       
 
  By:    
 
       
 
      Secretary

 

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
LOCATION OF TENANT’S PARKING SPACES
(BLUEPRINT) [c71759c7175902.gif]

 

F-1



--------------------------------------------------------------------------------



 



(BLUEPRINT) [c71759c7175903.gif]

 

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
LOCATION OF GENERATOR PAD
(BLUEPRINT) [c71759c7175904.gif]

 

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
LOCATION OF CONFERENCE ROOM
(BLUEPRINT) [c71759c7175905.gif]

 

H-1